Exhibit 10.1

 

Published CUSIP Number:                         

 

 

 

EXECUTION

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 31, 2005

 

among

 

HARRAH’S ENTERTAINMENT, INC.

 

as Guarantor

 

HARRAH’S OPERATING COMPANY, INC.

 

as Borrower

 

The Lenders, Syndication Agent and Co-Documentation Agents Herein Named

 

and

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

BANC OF AMERICA SECURITIES LLC

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Joint Lead Arrangers and Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.1

Defined Terms

 

 

 

 

1.2

Use of Defined Terms

 

 

 

 

1.3

Accounting Terms

 

 

 

 

1.4

Rounding

 

 

 

 

1.5

Exhibits and Schedules

 

 

 

 

1.6

Other Interpretive Provisions

 

 

 

 

1.7

Letter of Credit Amounts

 

 

 

 

1.8

Times of Day

 

 

 

 

ARTICLE 2 LOANS AND LETTERS OF CREDIT

 

 

 

 

2.1

Committed Loans - General

 

 

 

 

2.2

Base Rate Loans

 

 

 

 

2.3

Eurodollar Rate Loans

 

 

 

 

2.4

Letters of Credit

 

 

 

 

2.5

Swing Lines

 

 

 

 

2.6

Voluntary Increase to the Aggregate Commitments

 

 

 

 

2.7

Voluntary Reduction of the Aggregate Commitments

 

 

 

 

2.8

Optional Termination of Aggregate Commitments

 

 

 

 

2.9

Additional Borrowers

 

 

 

 

2.10

Payment Presumptions by Administrative Agent

 

 

 

 

2.11

Sharing of Payments by Lenders

 

 

 

 

ARTICLE 3 PAYMENTS AND FEES

 

 

 

 

3.1

Principal and Interest

 

 

 

 

3.2

Arrangement Fee

 

 

i

--------------------------------------------------------------------------------


 

3.3

Upfront Fees; Amendment Fees

 

 

 

 

3.4

Facility Fees

 

 

 

 

3.5

Letter of Credit Fees

 

 

 

 

3.6

Agency Fees

 

 

 

 

3.7

Increased Commitment Costs

 

 

 

 

3.8

Eurodollar Costs and Related Matters

 

 

 

 

3.9

Default Rate

 

 

 

 

3.10

Computation of Interest and Fees

 

 

 

 

3.11

Non-Business Days

 

 

 

 

3.12

Manner and Treatment of Payments

 

 

 

 

3.13

Funding Sources

 

 

 

 

3.14

Failure to Charge Not Subsequent Waiver

 

 

 

 

3.15

Fee Determination Detail

 

 

 

 

3.16

Survivability

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1

Existence and Qualification; Power; Compliance With Laws

 

 

 

 

4.2

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

 

 

 

 

4.3

No Governmental Approvals Required

 

 

 

 

4.4

Significant Subsidiaries

 

 

 

 

4.5

Financial Statements

 

 

 

 

4.6

No Other Liabilities; No Material Adverse Effect

 

 

 

 

4.7

Title to Property

 

 

 

 

4.8

Litigation

 

 

 

 

4.9

Binding Obligations

 

 

 

 

4.10

No Default

 

 

 

 

4.11

ERISA

 

 

ii

--------------------------------------------------------------------------------


 

4.12

Regulations T, U and X; Investment Company Act

 

 

 

 

4.13

Disclosure

 

 

 

 

4.14

Tax Liability

 

 

 

 

4.15

Projections

 

 

 

 

4.16

Hazardous Materials

 

 

 

 

4.17

Gaming Laws

 

 

 

 

4.18

The Caesars Merger; Solvency

 

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

 

 

 

 

5.1

Preservation of Existence

 

 

 

 

5.2

Maintenance of Properties

 

 

 

 

5.3

Maintenance of Insurance

 

 

 

 

5.4

Compliance With Laws

 

 

 

 

5.5

Inspection Rights

 

 

 

 

5.6

Keeping of Records and Books of Account

 

 

 

 

5.7

Use of Proceeds

 

 

 

 

ARTICLE 6 NEGATIVE COVENANTS

 

 

 

 

6.1

Consolidations, Mergers and Sales of Assets

 

 

 

 

6.2

Hostile Tender Offers

 

 

 

 

6.3

Change in Nature of Business

 

 

 

 

6.4

Liens, Negative Pledges, Sale Leasebacks and Rights of Others

 

 

 

 

6.5

Total Debt Ratio

 

 

 

 

6.6

Interest Coverage Ratio

 

 

 

 

6.7

Subsidiary Indebtedness

 

 

 

 

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

 

 

 

 

7.1

Financial and Business Information

 

 

 

 

7.2

Compliance Certificates

 

 

iii

--------------------------------------------------------------------------------


 

7.3

Borrower Materials

 

 

 

 

ARTICLE 8 CONDITIONS

 

 

 

 

8.1

Initial Advances, Etc.

 

 

 

 

8.2

Any Increasing Advance, Etc.

 

 

 

 

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

 

 

 

9.1

Events of Default

 

 

 

 

9.2

Remedies Upon Event of Default

 

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

 

 

 

 

10.1

Appointment and Authority

 

 

 

 

10.2

Rights as a Lender

 

 

 

 

10.3

Exculpatory Provisions

 

 

 

 

10.4

Reliance by Administrative Agent

 

 

 

 

10.5

Delegation of Duties

 

 

 

 

10.6

Resignation by Administrative Agent

 

 

 

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

 

 

 

 

10.8

No Other Duties, Etc

 

 

 

 

10.9

Administrative Agent May File Proofs of Claim

 

 

 

 

10.10

No Obligations of Parent or Borrowers

 

 

 

 

ARTICLE 11 MISCELLANEOUS

 

 

 

 

11.1

Cumulative Remedies; No Waiver

 

 

 

 

11.2

Amendments; Consents

 

 

 

 

11.3

Costs, Expenses and Taxes

 

 

 

 

11.4

Obligations of Lenders Several

 

 

 

 

11.5

Survival of Representations and Warranties

 

 

 

 

11.6

Notices; Effectiveness; Electronic Communication

 

 

 

 

11.7

Execution of Loan Documents

 

 

iv

--------------------------------------------------------------------------------


 

11.8

Successors and Assigns

 

 

 

 

11.9

Sharing of Setoffs

 

 

 

 

11.10

Indemnity by Parent and Borrowers

 

 

 

 

11.11

Nonliability of the Lenders

 

 

 

 

11.12

No Third Parties Benefited

 

 

 

 

11.13

Treatment of Certain Information; Confidentiality

 

 

 

 

11.14

Removal of a Lender

 

 

 

 

11.15

Further Assurances

 

 

 

 

11.16

Integration

 

 

 

 

11.17

Governing Law, Jurisdiction, Etc.

 

 

 

 

11.18

Severability of Provisions

 

 

 

 

11.19

Headings

 

 

 

 

11.20

Time of the Essence

 

 

 

 

11.21

Foreign Lenders and Participants

 

 

 

 

11.22

Gaming Boards

 

 

 

 

11.23

Nature of the Borrowers’ Obligations

 

 

 

 

11.24

Designated Senior Debt

 

 

 

 

11.25

Gaming Regulations

 

 

 

 

11.26

Waiver of Jury Trial

 

 

 

 

11.27

USA Patriot Act Notice

 

 

 

 

11.28

Payments Set Aside

 

 

 

 

11.29

Purported Oral Amendments

 

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
January 31, 2005, is entered into among Harrah’s Operating Company, Inc., a
Delaware corporation (“Company”), each of the Subsidiaries that becomes a
borrower pursuant to Section 2.9 hereof (the Company and each such borrower are
individually a “Borrower” and collectively the “Borrowers”), as Borrowers,
Harrah’s Entertainment, Inc., a Delaware corporation (the “Parent”), as
Guarantor, Bank of America, N.A. and each lender whose name is set forth on the
signature pages of this Agreement and each other lender which may hereafter
become a party to this Agreement pursuant to Section 11.8 (collectively, the
“Lenders” and individually, a “Lender”), Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., JPMorgan Chase Bank, Wells Fargo Bank,
N.A., and The Royal Bank of Scotland, PLC as Co-Documentation Agents, and Bank
of America, N.A., as Administrative Agent.  While not party to this Agreement,
Banc of America Securities LLC and Wells Fargo Bank, National Association have
served as Joint Lead Arrangers and Joint Book Managers.  The parties hereby
agree with reference to the following facts:

 

RECITALS

 

A.                                   Pursuant to the Existing Credit Agreement
referred to below, certain of the Lenders provide credit facilities to Company
in an aggregate principal amount of $2,500,000,000.

 

B.                                     Pursuant to the Caesars Merger Agreement
referred to below among Parent, the Company and Caesars, Caesars has agreed to
merge with and into the Company (with the Company as the survivor) in
consideration of the issuance of certain shares of common stock of the Parent
and the making of certain cash payments to the existing shareholders in Caesars.

 

C.                                     Among other conditions specified in the
Caesars Merger Agreement, the Caesars Merger is subject to certain regulatory
approvals, each of which is anticipated to be obtained prior to August 15, 2005.

 

D.                                    In order to finance a portion of the
consideration payable pursuant to the Caesars Merger Agreement, and for the
other purposes provided herein, Parent, the Company, the Administrative Agent
and the Lenders desire to amend and restate the Existing Credit Agreement in its
entirety by this Agreement (to be effective on the Effective Date immediately
prior to the consummation of the Caesars Merger), and to thereby provide, inter
alia (and subject to the terms and conditions set forth herein), for an increase
in the amount of the credit facilities provided by the Existing Credit Agreement
from $2,500,000,000 to $4,000,000,000, and revisions to the covenants of the
Parent and the Company as set forth therein.

 

E.                                      Pending the Effective Date, the Existing
Credit Agreement shall remain in effect.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrowers and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means any advance made or to be made by any Lender to a Borrower as
provided in Article 2, and includes each Base Rate Advance, Eurodollar Rate
Advance, Committed Advance and Swing Line Advance.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 5% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 5% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to control
such corporation or other Person.

 

“Aggregate Commitments” means the Commitments of all of the Lenders.  As of the
date hereof, the Aggregate Commitments are $4,000,000,000.

 

“Aggregate Sublimit” means with respect to each Subsidiary of Parent which
hereafter becomes a Borrower, such aggregate amount as shall be established in
accordance with Section 2.9.

 

“Agreement” means this Credit Agreement, either as originally executed or as it
may from time to time be supplemented, modified, amended, restated or extended.

 

2

--------------------------------------------------------------------------------


 

“Anticipated Synergies” means, in respect of each Fiscal Quarter described in
the matrix below, the amount set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending During Period

 

Amount

 

 

 

 

 

Effective Date through first full Fiscal Quarter following Effective Date

 

$

80,000,000

 

 

 

 

 

Second full Fiscal Quarter following the Effective Date

 

$

60,000,000

 

 

 

 

 

Third full Fiscal Quarter following the Effective Date

 

$

40,000,000

 

 

 

 

 

Fourth full Fiscal Quarter following the Effective Date

 

$

20,000,000

 

 

 

 

 

Later Fiscal Quarters

 

$

0

 

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
held by that Lender at such time.  If the commitment of each Lender to make
Loans and the obligation of the Issuing Lenders to make L/C Credit Extensions
have been terminated pursuant to Section 9.2 or if the Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rates” means, as of each date of determination, the following
percentages per annum, based upon the then prevailing Pricing Level:

 

Pricing Level

 

Base Rate Margin

 

Facility Fee

 

Letter of Credit Fee
Eurodollar Margin

 

I

 

0.000

%

0.100

%

0.200

%

II

 

0.000

%

0.125

%

0.375

%

III

 

0.000

%

0.150

%

0.550

%

IV

 

0.000

%

0.175

%

0.700

%

V

 

0.000

%

0.200

%

0.850

%

VI

 

0.015

%

0.250

%

1.050

%

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and that is administered or managed by:

 

3

--------------------------------------------------------------------------------


 

(a)                                  a Lender;

 

(b)                                 an Affiliate of a Lender; or

 

(c)                                  an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

 

“Assumed Caesars Subordinated Debt” means:

 

(a)                                  the following senior subordinated notes
issued by Caesars prior to the Signing Date:

 

(i)                                     the $400,000,000 outstanding principal
balance of Caesars 7.875% Senior Subordinated Notes due 2005;

 

(ii)                                  the $500,000,000 outstanding principal
balance of Caesars 9.375% Senior Subordinated Notes due 2007;

 

(iii)                               the $400,000,000 outstanding principal
balance of Caesars 8.875% Senior Subordinated Notes due 2008;

 

(iv)                              the $375,000,000 outstanding principal balance
of Caesars 7.875% Senior Subordinated Notes due 2010;

 

(v)                                 the approximately $348,000,000 outstanding
principal balance of Caesars 8.125% Senior Subordinated Notes due 2011; and

 

(b)                                 any additional senior subordinated notes
issued by Caesars following the Signing Date in compliance with the terms of the
Caesars Credit Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of:

 

(a)                                  the Federal Funds Rate plus 1/2 of 1%; and

 

(b)                                 the rate of interest in effect for such day
as publicly announced from time to time by Bank of America as its “prime rate.”

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Advance” and “Base Rate Loan” mean, respectively, a Committed Advance
or a Committed Loan made hereunder and specified to be a Base Rate Advance or
Loan in accordance with Article 2.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

 

“Borrower Materials” has the meaning set forth for that term in Section 7.3.

 

“Borrowers” means, collectively, Company and each Wholly-Owned Subsidiary which
is hereafter designated as a Borrower in accordance with Section 2.9, and their
respective successors and permitted assigns.

 

“Borrowing” means a borrowing consisting of Committed Loans or Swing Line
Advances, as the context may require.

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which commercial banks are authorized or required to be closed in
Dallas, Texas or New York.

 

“Caesars” means Caesars Entertainment, Inc., a Delaware corporation.

 

“Caesars Credit Agreement” means the Credit Agreement dated as of April 13, 2004
among Caesars, the lenders referred to therein, and Bank of America, as
administrative agent, as at any time amended, replaced or supplanted.

 

“Caesars Letters of Credit” means any letters of credit issued by any of the
Issuing Lenders under this Agreement pursuant to the Caesars Credit Agreement,
in each case to the extent that the Borrowers elect to have such letters remain
outstanding as Letters of Credit hereunder prior to the Effective Date by a
writing addressed to the Administrative Agent.

 

“Caesars Merger” means the merger of the Company with Caesars pursuant to the
Caesars Merger Agreement, with the Company the survivor.

 

“Caesars Merger Agreement” means the Agreement and Plan of Merger dated as of
July 14, 2004 by and among Parent, Borrower, and Caesars, as amended and in
effect on the date of this Agreement, together with any further amendments
thereto.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Issuing Lenders and the
Lenders).

 

“Certificate of a Responsible Official” means a certificate signed by a
Responsible Official of the Person providing the certificate.

 

5

--------------------------------------------------------------------------------


 

“Change in Control” means the occurrence of a Rating Decline in connection with
any of the following events (or, if the Debt Ratings are not then Investment
Grade, any further decline in the Debt Ratings):

 

(a)                                  upon any merger or consolidation of Parent
with or into any person or any sale, transfer or other conveyance, whether
direct or indirect, of all or substantially all of the assets of Parent, on a
consolidated basis, in one transaction or a series of related transactions, if,
immediately after giving effect to such transaction, any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
of securities representing a majority of the total voting power of the aggregate
outstanding securities of the transferee or surviving entity normally entitled
to vote in the election of directors, managers, or trustees, as applicable, of
the transferee or surviving entity;

 

(b)                                 when any person or group of persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated by the Securities and-Exchange Commission under said Act) of
securities representing a majority of total voting power of the aggregate
outstanding securities of Parent normally entitled to vote in the election of
directors of Parent;

 

(c)                                  when, during any period of 12 consecutive
calendar months, individuals who were directors of Parent on the first day of
such period (together with any new directors whose election by the board of
directors of Parent or whose nomination for election by the stockholders of
Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of Parent; or

 

(d)                                 the sale or disposition, whether directly or
indirectly, by Parent of all or substantially all of its assets.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

(a)                                  the adoption or taking effect of any law,
rule, regulation or treaty;

 

(b)                                 any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Agency; or

 

(c)                                  the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Agency.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Commitment” means, as to each Lender, its obligation to:

 

(a)                                  make Committed Advances to the Borrowers
pursuant to Section 2.1;

 

(b)                                 purchase participations in L/C Obligations;
and

 

6

--------------------------------------------------------------------------------


 

(c)                                  purchase participations in Swing Line
Advances;

 

in each case, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Advance” means any Advance made to a Borrower by any Lender in
accordance with its Applicable Percentage pursuant to Section 2.1(a).

 

“Committed Advance Note” means the promissory note made by the Company (or in
the appropriate case, by each other Borrower) to a  Lender evidencing the
Committed Advances under that Lender’s Commitment to the Company (or to that
Borrower), substantially in the form of Exhibit B, either as originally executed
or as the same may from time to time be supplemented, modified, amended,
renewed, extended or supplanted.

 

“Committed Loans” means the group of loans that are comprised of Committed
Advances.

 

“Company” means Harrah’s Operating Company, Inc., its successors and permitted
assigns.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed on behalf of Borrowers by a Senior
Officer of each Borrower.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated December, 2004, distributed to the Lenders in connection with
the credit facilities provided herein.

 

“Contingent Obligation” means, as to any Person, any:

 

(a)                                  guarantee by that Person of Indebtedness
of, or other obligation performable by, any other Person; or

 

(b)                                 assurance given by that Person to an obligee
of any other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well”, “make-well” or other arrangement of whatever
nature given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Credit Extension” means each of the following:

 

(a)                                  a Borrowing; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 a L/C Credit Extension.

 

“Creditors” means, collectively, the Administrative Agent, each Issuing Lender,
the Swing Line Lenders, each Lender, the Syndication Agent, the Co-Documentation
Agents, and, where the context requires, any one or more of them.

 

“Debt Rating” means, as of any date of determination, the credit ratings
assigned by Moody’s and S&P to senior unsecured Indebtedness of the Company,
provided however that (a) if the credit facilities hereunder receive a
split-rating and the rating differential is one level, the higher of the two
ratings will apply, and (b) if the credit facilities hereunder are “split-rated”
and the ratings differential is more than one level, the highest intermediate
rating shall be used.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

 

“Default Rate” means the interest rate prescribed in Section 3.9.

 

“Defaulting Lender” means any Lender that:

 

(a)                                  has failed to fund any portion of the
Committed Loans, participations in L/C Obligations or participations in Swing
Line Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder;

 

(b)                                 has otherwise failed to pay over to the
Administrative Agent, any other Lender or Borrowers any other amount required to
be paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; or

 

(c)                                  has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Defeased Debt” means any Indebtedness of Parent and its Subsidiaries which, at
any relevant time, is subject to legal or covenant defeasance in a manner which
is reasonably acceptable to the Administrative Agent.

 

“Designated Deposit Account” means a deposit account to be maintained by
Borrowers with Bank of America, as from time to time designated by Borrowers by
written notification to the Administrative Agent.

 

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan:

 

(a)                                  the London Eurodollar Market; or

 

(b)                                 if prime banks in the London Eurodollar
Market are at the relevant time not accepting deposits of Dollars or if the
Administrative Agent determines that the London Eurodollar Market does not
represent at the relevant time the effective pricing to the Lenders for

 

8

--------------------------------------------------------------------------------


 

deposits of Dollars in the London Eurodollar Market, the Cayman Islands
Eurodollar Market; or

 

(c)                                  if prime banks in the Cayman Islands
Eurodollar Market are at the relevant time not accepting deposits of Dollars or
if the Administrative Agent determines that the Cayman Islands Eurodollar Market
does not represent at the relevant time the effective pricing to the Lenders for
deposits of Dollars in the Cayman Islands Eurodollar Market, such other
Eurodollar Market as may from time to time be selected by the Administrative
Agent with the approval of Borrowers and the Requisite Lenders.

 

“Disqualification” means, with respect to any Lender:

 

(a)                                  the failure of that Person timely to file
pursuant to applicable Gaming Laws:

 

(i)                                     any application requested of that Person
by any Gaming Board in connection with any licensing required of that Person as
a lender to Borrowers; or

 

(ii)                                  any required application or other papers
in connection with determination of the suitability of that Person as a lender
to Borrowers;

 

(b)                                 the withdrawal by that Person (except where
requested or permitted by the Gaming Board) of any such application or other
required papers; or

 

(c)                                  any final determination by a Gaming Board
pursuant to applicable Gaming Laws:

 

(i)                                     that such Person is “unsuitable” as a
lender to Borrowers;

 

(ii)                                  that such Person shall be “disqualified”
as a lender to Borrowers; or

 

(iii)                               denying the issuance to that Person of any
license required under applicable Gaming Laws to be held by all lenders to
Borrowers.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, for any period, Net Income for such period before:

 

(a)                                  income taxes;

 

(b)                                 Interest Expense;

 

(c)                                  depreciation and amortization;

 

(d)                                 minority interest;

 

(e)                                  extraordinary losses or gains;

 

(f)                                    Pre-Opening Expenses; and

 

(g)                                 nonrecurring non-cash charges, and after
deduction of any nonrecurring non-cash gains;

 

provided that, in calculating “EBITDA,” and to the extent otherwise included in
Net Income for any portion of the relevant period:

 

9

--------------------------------------------------------------------------------


 

(i)                                     the operating results of each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the relevant period shall be annualized on a
straight line basis; and

 

(ii)                                  EBITDA shall be adjusted, on a pro forma
basis, (A) to include the operating results of each Person or group of operating
assets or property acquired by Parent and its Subsidiaries during the relevant
period (including without limitation the results of operations of Caesars and
its Subsidiaries) for a consideration which is in excess of $50,000,000, and (B)
to exclude the operating results of each Person or group of operating assets (1)
which are sold or otherwise disposed of by Parent and its Subsidiaries for a
consideration in excess of $50,000,000 (including without limitation any Persons
or assets which are the subject of any divestiture by Parent, the Borrowers or
Caesars in connection with the Caesars Merger), or (2) whose operations are
discontinued during the relevant period.

 

“Effective Date” means the time and Business Day on which the conditions set
forth in Section 8.1 are satisfied or waived, and the initial Loans hereunder
are made.

 

“Election to Become a Borrower” means an Election to Become a Borrower,
substantially in the form of Exhibit D to this Agreement, properly completed and
duly executed by each required party thereto.

 

“Eligible Assignee” means:

 

(a)                                  a Lender;

 

(b)                                 an Affiliate of a Lender;

 

(c)                                  an Approved Fund; and

 

(d)                                 any other Person (other than a natural
person) approved by the Administrative Agent, and (unless an Event of Default
has occurred and is continuing), the Parent and the Borrowers (each such
approval not to be unreasonably withheld or delayed);

 

provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent and the Borrowers or any of their respective Affiliates or
Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Business Day” means any Business Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

 

“Eurodollar Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

 

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar Rate”  means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate  =

Eurodollar Base Rate

1.00 — Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Advance” and “Eurodollar Rate Loan” mean, respectively, a
Committed Advance or a Committed Loan made hereunder and specified to be a Base
Rate Advance or Loan in accordance with Article 2.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning provided in Section 9.1.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 24, 2004, among Borrowers, Parent, the lenders therein named
and Bank of America, as Administrative Agent, as heretofore amended.

 

“Existing Letters of Credit” means those of the letters of credit issued under
the Existing Credit Agreement which remain outstanding as of the Effective
Date.  Prior to the Effective Date, the Administrative Agent shall provide the
Lenders with an advice concerning the aggregate amount of the Existing Letters
of Credit, with a breakdown of amounts and maturity dates of each Existing
Letter of Credit.

 

“Existing Harrah’s Subordinated Debt” means the approximately $589,500,000
balance of the Company’s 7.875% Senior Subordinated Notes due 2005 issued
pursuant to the Indenture dated December 9, 1998 among the Company and IBJ
Schroeder Bank and Trust Company, as Trustee and the First Supplemental
Indenture with respect thereto dated as of December 9, 1998 among the Company,
the Parent and the Trustee.

 

“Facility Fee Rate” means, as of each date of determination, the rate set forth
in the applicable column in the definition of Applicable Rates.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:

 

(a)                                  if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and

 

(b)                                 if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fiscal Quarter” means the fiscal quarter of Parent consisting of a three month
fiscal period ending on each March 31, June 30, September 30, December 31.

 

“Fiscal Year” means the fiscal year of Parent consisting of a twelve month
fiscal period ending on each December 31.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Gaming Board” means any Governmental Agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by Parent
and its Subsidiaries within its jurisdiction, or before which an application for
licensing to conduct such activities is pending.

 

12

--------------------------------------------------------------------------------


 

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by Parent and its Subsidiaries within its jurisdiction.

 

“Generally Accepted Accounting Principles” means, as of any date of
determination, accounting principles:

 

(a)                                  set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants;

 

(b)                                 set forth as generally accepted in then
currently effective Statements of the Financial Accounting Standards Board; or

 

(c)                                  that are then approved by such other entity
as may be approved by a significant segment of the accounting profession in the
United States of America.

 

The term “consistently applied,” as used in connection therewith, means that the
accounting principles applied are consistent in all material respects to those
applied at prior dates or for prior periods.

 

“Governmental Agency” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.8(h).

 

“Hazardous Materials” means substances defined as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601 et seq., or as hazardous, toxic or pollutant pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., or in any
other applicable Hazardous Materials Law, in each case as such Laws are amended
from time to time.

 

“Hazardous Materials Laws” means all federal, state or local laws, ordinances,
rules or regulations governing the disposal of Hazardous Materials applicable to
any of the Real Property.

 

“Indebtedness” means, as to any Person and as of each date of determination,
without duplication:

 

(a)                                  all obligations of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business;

 

(d)                                 all obligations of such Person as lessee
which are capitalized in accordance with Generally Accepted Accounting
Principles;

 

13

--------------------------------------------------------------------------------


 

(e)                                  all indebtedness or other obligations
secured by a contractual Lien on any asset of such Person, whether or not such
indebtedness or other obligations are otherwise an obligation of such Person;
and

 

(f)                                    all Contingent Obligations made by such
Person (including by way of provision of letters of credit or other contingent
obligations) with respect to indebtedness or other obligations of any other
Person which constitute “Indebtedness” of a type or class described in
clauses (a) through (e) of this definition.

 

“Indicative Ratings” means indicative Debt Ratings issued prior to the Caesars
Merger which represent the respective credit ratings agency’s anticipated rating
of the Company’s Indebtedness, after giving effect to the Caesars Merger and the
other transactions anticipated to occur on the Effective Date.

 

“Initial Pricing Period” means the period beginning on the Effective Date and
ending (a) May 31, 2005, if the Effective Date is prior to May 31, 2005, or (b)
if the Effective Date is May 31, 2005 or a later date, August 31, 2005.

 

“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
computer software, copyrights, trade names, trademarks and patents.

 

“Intercompany Debt” means any Indebtedness owed by a Subsidiary of any Borrower
to a Borrower.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:

 

(a)                                  EBITDA for the four Fiscal Quarter period
ending on that date plus the Anticipated Synergies as of the last day of that
Fiscal Quarter; to

 

(b)                                 Interest Expense for the four Fiscal Quarter
period then ended, provided that for each of the first four Fiscal Quarters
ending following the Effective Date, Interest Expense shall be calculated on an
annualized straight line basis for the period from the Effective Date through
the date of calculation.

 

“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day prior to the last day of the applicable Interest Period and
with respect to any failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in any Request for Loan:

 

(a)                                  the per annum interest rate payable
pursuant to Section 3.1(c) with respect to the Eurodollar Rate Loan; minus

 

(b)                                 the Eurodollar Rate on, or as near as
practicable to the date of the prepayment or failure to borrow for, a Eurodollar
Rate Loan commencing on such date and ending on the last day of the Interest
Period of the Eurodollar Rate Loan so prepaid or which would have been borrowed
on such date.

 

“Interest Expense” means, as of the last day of any fiscal period, the sum of:

 

(a)                                  all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period to a
lender in connection with borrowed money or the deferred purchase

 

14

--------------------------------------------------------------------------------


 

price of assets that are considered “interest expense” under Generally Accepted
Accounting Principles, plus

 

(b)                                 the portion of rent paid or payable (without
duplication) for that fiscal period under Capital Lease Obligations that should
be treated as interest in accordance with Financial Accounting Standards Board
Statement No. 13.

 

provided, however, that in the case of the first four Fiscal Quarters ending
following the Effective Date, such interest expense shall be calculated on an
annualized straight line basis for the period from the Effective Date to the
last day of the relevant Fiscal Quarter.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, 1, 2, 3 or 6 months
thereafter, as selected by the Borrowers in their Request for Loan, or such
other period requested by the Borrowers and consented to by all the Lenders;
provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade” means:

 

(a)                                  with respect to S&P, a rating of BBB- or
higher; and

 

(b)                                 with respect to Moody’s, a rating of Baa3 or
higher.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, an Application for Letter of Credit, and any other document,
agreement and instrument entered into by the Issuing Lender in respect of the
relevant Letter of Credit and any Borrower or in favor of an Issuing Lender and
relating to any such Letter of Credit.

 

15

--------------------------------------------------------------------------------


 

“Issuing Lender” means, as to each Letter of Credit, the Lender which issues the
same in accordance with Section 2.4, but only when acting in its capacity as
Issuing Lender for that Letter of Credit.  Subject to the procedures set forth
in Section 2.4, any Lender may, at its option, be a Issuing Lender for Letters
of Credit issued under this Agreement.

 

“Joint Venture Holding Company” means any Subsidiary of Parent which has no
substantial assets other than equity securities, securities convertible into
equity securities and warrants, options or similar rights to purchase such
equity securities or convertible securities (and any dividends, cash,
instruments or other property received in respect of or in exchange for any of
the foregoing), in each case issued by Persons which are not Subsidiaries of
Parent.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by a Committed Loan.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.7. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lead Arrangers” means Banc of America Securities LLC and Wells Fargo Bank,
National Association.  The Lead Arrangers shall have no duties or obligations
under this Agreement or the other Loan Documents.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit and any Caesars Letters of Credit.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Lender.

 

“Letter of Credit Fee” means, as of each date of determination, the rate set
forth in the definition of Applicable Rates.

 

“Letter of Credit Sublimit” means an amount equal to $300,000,000.   The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

16

--------------------------------------------------------------------------------


 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of Parent or any of its Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease or other
agreement that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

 

“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Article 2, and includes each Swing Line Advance.

 

“Loan Documents” means, collectively, this Agreement, the Committed Advance
Notes, the Letters of Credit, the Swing Line Documents, the Parent Guaranty, any
Request for Loan, any Request for Letter of Credit, each Application for Letter
of Credit, any Compliance Certificate and any other instruments, documents or
agreements of any type or nature hereafter executed and delivered by Parent or
any of its Subsidiaries or Affiliates to the Administrative Agent or any other
Creditor in any way relating to or in furtherance of this Agreement, in each
case either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.

 

“Loan Parties” means, collectively, the Borrowers and the Parent.

 

“Management Company” means any Subsidiary of Parent which has no substantial
assets other than contractual rights to receive fees under management
agreements, development agreements or similar instruments.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means any set of circumstances or events which:

 

(a)                                  has or could reasonably be expected to have
any material adverse effect whatsoever upon the validity or enforceability of
any Loan Document;

 

(b)                                 is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), assets, business
or operations of Parent and its Subsidiaries, taken as a whole; or

 

(c)                                  materially impairs or could reasonably be
expected to materially impair the ability of Parent and its Subsidiaries, taken
as a whole, to perform the Obligations.

 

“Maturity Date” means April 23, 2009.

 

“Moody’s” means Moody’s Investor Service, Inc., its successors and assigns.

 

17

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Parent or any of its Subsidiaries that prohibits Liens on any of its
or their Property, other than

 

(a)                                  any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 6.4 which affects
only the Property that is the subject of such permitted Lien and

 

(b)                                 any such covenant that does not apply to
Liens securing the Obligations.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Parent and its Subsidiaries for that period, determined in accordance
with Generally Accepted Accounting Principles, consistently applied.

 

“Net Tangible Assets” means, as of each date of determination, the total amount
of assets of Parent and its Subsidiaries as of the last day of the most recent
Fiscal Quarter for which financial statements have been delivered in accordance
with Section 7.1, after deducting therefrom:

 

(a)                                  all current liabilities of Parent and its
Subsidiaries (excluding (i) the current portion of long term Indebtedness, (ii)
inter-company liabilities, and (iii) any liabilities which are by their terms
renewable or extendable at the option of the obligor thereon to a time more than
twelve months from the time as of which the amount thereof is being computed);
and

 

(b)                                 all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles, all
as set forth on the latest consolidated balance sheet of Parent prepared in
accordance with Generally Accepted Accounting Principles.

 

“New Project” means each capital project which is either a new gaming project or
a new feature at an existing gaming project owned by Parent or its Subsidiaries
having a development and construction budget in excess of $100,000,000 which
hereafter receives a certificate of completion or occupancy and all relevant
gaming and other licenses, and in fact commences operations.

 

“Obligations” means all present and future obligations of every kind or nature
of Parent, Borrowers or any Party at any time and from time to time owed to the
Creditors or any one or more of them, under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Parent, any Borrower or any Subsidiary of Parent.

 

“Opinions of Counsel” means:

 

(a)                                  the favorable written legal opinion of
Borrower’s Vice President and Associate General Counsel; and

 

(b)                                 the favorable written legal opinion of
Latham & Watkins, LLP, special counsel to Parent and the Company, substantially
in the form of Exhibit E, together with copies of all factual certificates and
legal opinions upon which such counsel have relied.

 

18

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means:

 

(a)                                  with respect to Committed Loans and Swing
Line Advances on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and Swing Line Advances, as the case may be, occurring on such date; and

 

(b)                                 with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Parent” means Harrah’s Entertainment, Inc., a Delaware corporation, and its
permitted successors and assigns.

 

“Parent Guaranty” means the Second Amended and Restated Guaranty executed by
Parent on the Effective Date with respect to the Obligations, substantially in
the form of Exhibit F, either as originally executed or as it may from time to
time be supplemented, modified, amended, restated or extended.

 

“Participant” has the meaning specified in Section 11.8(d).

 

“Party” means any Person other than Creditors which now or hereafter is a party
to any of the Loan Documents.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Parent or any of its
Subsidiaries or to which Parent or any of its Subsidiaries contributes or has an
obligation to contribute.

 

“Permitted Encumbrances” means:

 

(a)                                  inchoate Liens incident to construction or
maintenance of Real Property; or Liens incident to construction or maintenance
of Real Property now or hereafter filed of record for which adequate reserves
have been set aside (or deposits made pursuant to applicable Law) and which are
being contested in good faith by appropriate proceedings and have not proceeded
to judgment, provided that, by reason of nonpayment of the obligations secured
by such Liens, no such Real Property is subject to a material risk of loss or
forfeiture;

 

(b)                                 Liens for taxes and assessments on and
similar charges with respect to Real Property which are not yet past due; or
Liens for taxes and assessments on Real Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no material Real Property
is subject to a material risk of loss or forfeiture;

 

19

--------------------------------------------------------------------------------


 

(c)                                  defects and irregularities in title to any
Real Property which in the aggregate do not materially impair the fair market
value or use of the Real Property for the purposes for which it is or may
reasonably be expected to be held;

 

(d)                                 easements, exceptions, reservations, or
other agreements for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
driveways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting Real Property, facilities, or equipment which in the
aggregate do not materially burden or impair the fair market value or use of
such Real Property for the purposes for which it is or may reasonably be
expected to be held;

 

(e)                                  easements, exceptions, reservations, or
other agreements for the purpose of facilitating the joint or common use of
property which in the aggregate do not materially burden or impair the fair
market value or use of such property for the purposes for which it is or may
reasonably be expected to be held;

 

(f)                                    rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, the use of any Real Property;

 

(g)                                 rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, any right, power, franchise, grant,
license, or permit;

 

(h)                                 present or future zoning laws, building
codes and ordinances, zoning restrictions, or other laws and ordinances
restricting the occupancy, use, or enjoyment of Real Property;

 

(i)                                     statutory Liens, other than those
described in clauses (a) or (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent, adequate reserves have
been set aside with respect thereto and, by reason of nonpayment, no property is
subject to a material risk of loss or forfeiture;

 

(j)                                     covenants, conditions, and restrictions
affecting the use of Real Property which in the aggregate do not materially
impair the fair market value or use of the Real Property for the purposes for
which it is or may reasonably be expected to be held;

 

(k)                                  rights of tenants under leases and rental
agreements covering Real Property entered into in the ordinary course of
business of the Person owning such Real Property;

 

(l)                                     Liens consisting of pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

 

(m)                               Liens consisting of pledges or deposits of
property to secure performance in connection with operating leases made in the
ordinary course of business to which Parent or any of its Subsidiaries is a
party as lessee, provided the aggregate value of all such pledges and deposits
in connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

 

20

--------------------------------------------------------------------------------

 


 

(n)                                 Liens consisting of deposits of property to
secure bids made with respect to, or performance of, contracts (other than
contracts creating or evidencing an extension of credit to the depositor) in the
ordinary course of business;

 

(o)                                 Liens consisting of any right of offset, or
statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

(p)                                 Liens consisting of deposits of property to
secure statutory obligations of Parent or any of its Subsidiaries in the
ordinary course of its business;

 

(q)                                 Liens consisting of deposits of property to
secure (or in lieu of) surety, appeal or customs bonds in proceedings to which
Parent or any of its Subsidiaries is a party in the ordinary course of business;

 

(r)                                    Liens created by or resulting from any
litigation or legal proceeding involving Parent or any of its Subsidiaries in
the ordinary course of its business which is currently being contested in good
faith by appropriate proceedings, provided that adequate reserves have been set
aside and no material property is subject to a material risk of loss or
forfeiture;

 

(s)                                  precautionary UCC financing statement
filings made in connection with operating leases and not constituting Liens; and

 

(t)                                    other non-consensual Liens incurred in
the ordinary course of business but not in connection with an extension of
credit, which do not in the aggregate, when taken together with all other Liens,
materially impair the value or use of the Property of Parent and its
Subsidiaries, taken as a whole.

 

“Permitted Right of Others” means a Right of Others consisting of:

 

(a)                                  an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the value or use of Property for
the purposes for which it is or may reasonably be expected to be held;

 

(b)                                 an option or right to acquire a Lien that
would be a Permitted Encumbrance;

 

(c)                                  the subordination of a lease or sublease in
favor of a financing entity; and

 

(d)                                 a license, or similar right, of or to
Intangible Assets granted in the ordinary course of business.

 

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, joint stock company, trust, estate,
unincorporated organization, business association, firm, joint venture,
Governmental Agency, or otherwise.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” on the applicable financial
statements of Parent and its Subsidiaries for such period, prepared in
accordance with Generally Accepted Accounting Principles.

 

21

--------------------------------------------------------------------------------


 

“Pricing Level” means, as of each date of determination, the pricing level set
forth below opposite (a) the Debt Rating then in effect or (b) the Total Debt
Ratio as of the last day of the Fiscal Quarter ending approximately 60 days
prior to the first day of that Pricing Period in which such date occurs
(whichever criteria yields the lowest interest rates and other pricing to the
Borrowers), provided that (i) as of the Effective Date, the Debt Ratings shall
be deemed to be the Indicative Debt Ratings (unless and until the relevant
credit agencies issue new Debt Ratings), and (ii) during the Initial Pricing
Period, the Total Debt Ratio will be determined based upon the combined pro
forma financial condition of the Company and Caesars as of the Effective Date,
in each case as set forth in the certificate of the Company delivered pursuant
to Section 8.1(a)(ix):

 

Applicable Pricing Level

 

Total Debt Ratio

 

Debt Rating

 

 

 

 

 

 

 

Pricing Level I

 

Not Applicable

 

A-/A3 or higher

 

Pricing Level II

 

Not Applicable

 

BBB+/Baa1

 

Pricing Level III

 

< 3.25:1.00

 

BBB/Baa2

 

Pricing Level IV

 

> 3.25:1.00 but < 3.75:1.00

 

BBB-/Baa3

 

Pricing Level V

 

> 3.75:1.00 but < 4.25:1.00

 

BB+/Ba1

 

Pricing Level VI

 

> 4.25:1.00 but < 4.75:1.00

 

BB/Ba2 or lower or unrated

 

 

“Pricing Period” means (a) the Initial Pricing Period, and (b) each subsequent
three month period beginning on each March 1, June 1, September 1 and
December 1.

 

“Projections” means the financial projections contained in the Confidential
Information Memorandum.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning set forth for that term in Section 7.3.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

 

“Rating Decline” means the occurrence of a decrease in the Debt Rating by either
Moody’s or S&P to below Investment Grade on any date on or within 90 days after
the date of the first public notice of:

 

(a)                                  the occurrence of an event described in
clauses (a)-(d) of the definition of “Change in Control;” or

 

(b)                                 the intention by any of the Parent or
Borrowers to effect such an event (which 90-day period shall be extended so long
as the Debt Rating is under publicly announced consideration for possible
downgrade by Moody’s or S&P).

 

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by Parent or any of its Subsidiaries.

 

“Register” has the meaning specified in Section 11.8(c).

 

22

--------------------------------------------------------------------------------


 

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit G, together with any forms of application
for letter of credit required by the relevant Issuing Lender therefor, in each
case signed by a Responsible Official of a Borrower on behalf of that Borrower
and properly completed to provide all information required to be included
therein (provided that it is understood that the terms of the Loan Documents
shall govern and control in the event of any conflict between the terms of any
such application and the Loan Documents).

 

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit H, signed by a Responsible Official of a Borrower, on behalf of that
Borrower, and properly completed to provide all information required to be
included therein.

 

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

 

“Requisite Lenders” means:

 

(a)                                  as of any date of determination prior to
the termination of the Commitments, Lenders having in the aggregate 51% or more
of the Aggregate Commitments; and

 

(b)                                 as of any date of determination if the
Commitments have then been terminated, Lenders holding 51% of the Total
Outstandings.

 

“Responsible Official” means when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner of such
Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof.  Any document or certificate hereunder that is signed
or executed by a Responsible Official of another Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such other Person.

 

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable ownership right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien; provided, however,
that

 

(a)                                  any covenant restricting the use or
disposition of Property of such Person contained in any Contractual Obligation
of such Person,

 

23

--------------------------------------------------------------------------------


 

(b)                                 any provision contained in a contract
creating a right of payment or performance in favor of a Person that conditions,
limits, restricts, diminishes, transfers or terminates such right, and

 

(c)                                  any residual rights held by a lessor or
vendor of Property, shall not be deemed to constitute a Right of Others.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.,
its successors and assigns.

 

“Sale and Leaseback” means, with respect to any Person, the sale of Property
owned by that Person (the “Seller”) to another Person (the “Buyer”), together
with the substantially concurrent leasing of such Property (or any portion
thereof) by the Buyer to the Seller.

 

“Senior Officer” means Parent’s and each Borrower’s: chief executive officer,
president, chief financial officer, treasurer, vice presidents or secretaries.

 

“Significant Subsidiary” means, as of any date of determination, each Subsidiary
of Parent that had on the last day of the Fiscal Quarter then most recently
ended total assets (determined in accordance with Generally Accepted Accounting
Principles) of $50,000,000 or more.

 

“Signing Date” means the date upon which this Agreement is executed, January 31,
2005.

 

“SPC” has the meaning specified in Section 11.8(h).

 

“Special Eurodollar Circumstance” means the application or adoption after the
date hereof of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its Eurodollar Lending
Office with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority, or the
existence or occurrence of circumstances affecting the Designated Eurodollar
Market generally that are beyond the reasonable control of the Lenders.

 

“Solvent” as to any Person shall mean that:

 

(a)                                  the sum of the assets of such Person, both
at a fair valuation and at present fair saleable value, exceeds its liabilities,
including its probable liability in respect of contingent liabilities;

 

(b)                                 such Person will have sufficient capital
with which to conduct its business as presently conducted and as proposed to be
conducted; and

 

(c)                                  such Person has not incurred debts, and
does not intend to incur debts, beyond its ability to pay such debts as they
mature.

 

For purposes of this definition, “debt” means any liability on a claim, and
“claim” means (x) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (y) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed,

 

24

--------------------------------------------------------------------------------


 

contingent, matured, unmatured, disputed, undisputed, secured or unsecured. 
With respect to any such contingent liabilities, such liabilities shall be
computed at the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can reasonably be expected to
become an actual or matured liability.

 

“Subordinated Debt” means:

 

(a)                                  the Existing Harrah’s Subordinated Debt;

 

(b)                                 the Assumed Caesars Subordinated Debt;

 

(c)                                  any other Indebtedness of Parent or the
Company which according to its terms is, or in any manner purports to be,
contractually subordinated to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Swing Lines” means one or more revolving lines of credit established by the
Swing Line Lenders in favor of Borrowers pursuant to Section 2.5.

 

“Swing Line Advances” means Advances made by the Swing Line Lenders to any of
the Borrowers pursuant to Section 2.5.

 

“Swing Line Documents” means the promissory notes and any other documents
executed by Borrowers in favor of the Swing Line Lenders in connection with the
Swing Lines.

 

“Swing Line Lenders” means (a) initially Bank of America, and (b) any of the
other Lenders designated by the Borrowers from time to time in a writing
delivered to the Administrative Agent, provided that not more than three Lenders
shall be Swing Line Lenders at any time.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrowers on all Swing Line Advances then outstanding.

 

“Syndication Agent” means Deutsche Bank Trust Company Americas.  Deutsche Bank
Trust Company Americas shall not have any additional rights, duties or
obligations under this Agreement or the other Loan Documents by reason of its
being a Syndication Agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Agency, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Debt” means, as of any date of determination, the sum (without
duplication) of:

 

(a)                                  the outstanding principal Indebtedness of
Parent and its Subsidiaries for borrowed money (including debt securities issued
by Parent or any of its Subsidiaries) on that date; plus

 

25

--------------------------------------------------------------------------------


 

(b)                                 the aggregate amount of all Capital Lease
Obligations of Parent and its Subsidiaries on that date; plus

 

(c)                                  all obligations in respect of letters of
credit or other similar instruments for which Parent or any of its Subsidiaries
are account parties or are otherwise obligated; plus

 

(d)                                 the aggregate amount of all Contingent
Obligations and other similar contingent obligations of Parent and its
Subsidiaries with respect to any of the foregoing; and plus

 

(e)                                  any obligations of Parent or any of its
Subsidiaries to the extent that the same are secured by a Lien on any of the
assets of Parent or its Subsidiaries.

 

In computing “Total Debt,” the amount of any Contingent Obligation or letter of
credit shall be deemed to be zero unless and until (1) in the case of
obligations in respect of letters of credit, a drawing is made with respect
thereto and (2) in the case of any other Contingent Obligations, demand for
payment is made with respect thereto.

 

“Total Debt Ratio” means, as of the last day of any Fiscal Quarter, determined
for Parent and its Subsidiaries in accordance with Generally Accepted Accounting
Principles, the ratio of:

 

(a)                                  Total Debt on that date; to

 

(b)                                 EBITDA for the four Fiscal Quarter period
ending on that date, plus the Anticipated Synergies as of that Fiscal Quarter.

 

“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Loan or Advance, or a Eurodollar
Rate Loan or Advance.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Unreimbursed Amount” has the meaning specified in Section 2.4(g).

 

“Wholly-Owned Subsidiary” means, as to any Person any other Person, 100% of
whose capital stock, partnership interests, membership interests or other forms
of equity ownership interest (other than directors qualifying shares and similar
interests) is at the time owned, directly or indirectly, by such Person.

 

1.2                                 Use of Defined Terms.  Any defined term used
in the plural shall refer to all members of the relevant class, and any defined
term used in the singular shall refer to any one or more of the members of the
relevant class.

 

1.3                                 Accounting Terms.  All accounting terms not
specifically defined in this Agreement shall be construed in conformity with,
and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, Generally Accepted Accounting Principles applied on
a consistent basis, except as otherwise specifically prescribed herein.  In the
event that Generally Accepted Accounting Principles change during the term of
this Agreement such that the covenants contained in Sections 6.5 and 6.6 would
then be calculated in a different manner or with different components,

 

26

--------------------------------------------------------------------------------


 

(a)                                  Parent, Borrowers and the Lenders agree to
amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Parent’s consolidated financial condition
to substantially the same criteria as were effective prior to such change in
Generally Accepted Accounting Principles, and

 

(b)                                 Parent and Borrowers shall be deemed to be
in compliance with the covenants contained in the aforesaid Sections during the
90 day period following any such change in Generally Accepted Accounting
Principles if and to the extent that Parent and Borrowers would have been in
compliance therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change.

 

1.4                                 Rounding.  Any financial ratios required to
be maintained by Parent and Borrowers pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed in this Agreement and rounding the result up or down to the
nearest number (with a round-up if there is no nearest number) to the number of
places by which such ratio is expressed in this Agreement.

 

1.5                                 Exhibits and Schedules.  All Exhibits and
Schedules to this Agreement, either as originally existing or as the same may
from time to time be supplemented, modified or amended, are incorporated herein
by this reference.  A matter disclosed on any Schedule shall be deemed disclosed
on all Schedules.

 

1.6                                 Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise,

 

(i)                                     any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document),

 

(ii)                                  any reference herein to any Person shall
be construed to include such Person’s successors and assigns,

 

(iii)                               the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof,

 

(iv)                              all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear,

 

27

--------------------------------------------------------------------------------


 

(v)                                 any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and

 

(vi)                              the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  The use of the word “or” is not exclusive.

 

1.7                                 Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Issuer Documents related thereto, whether or not such maximum face amount is
in effect at such time.

 

1.8                                 Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Las Vegas, Nevada
local time (daylight or standard, as applicable).

 

28

--------------------------------------------------------------------------------


 

ARTICLE 2
LOANS AND LETTERS OF CREDIT

 

2.1                                 Committed Loans - General.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Effective
Date through (but excluding) the Maturity Date, each Lender shall, pro rata
according to that Lender’s Applicable Percentage of the then applicable
Aggregate Commitment, make Committed Advances in Dollars to Borrowers in such
amounts as any Borrower may request provided that:

 

(i)                                     giving effect to such Advances, the
Total Outstandings shall not exceed the Aggregate Commitments at any time; and

 

(ii)                                  without the consent of all of the Lenders,
the Total Outstandings of each Borrower hereafter designated as such pursuant to
Section 2.9 shall not exceed that Borrower’s Aggregate Sublimit at any time. 
Subject to the limitations set forth herein, each of the Borrowers may borrow,
repay and reborrow under the Aggregate Commitments without premium or penalty.

 

(b)                                 Subject to the next sentence, each Committed
Loan shall be made pursuant to a Request for Loan executed by the relevant
Borrower which shall specify the requested:

 

(i)                                     date of such Loan;

 

(ii)                                  type of Loan;

 

(iii)                               amount of such Loan; and

 

(iv)                              in the case of a Eurodollar Rate Loan, the
Interest Period for such Loan.

 

Unless the Administrative Agent has notified, in its sole and absolute
discretion, Borrowers to the contrary, a Loan may be requested by telephone by a
Responsible Official of any Borrower, in which case that Borrower shall confirm
such request by promptly delivering a Request for Loan in person or by
telecopier conforming to the preceding sentence to the Administrative Agent. 
The Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for loan purportedly made by a Responsible Official
of a Borrower, and each Borrower hereby jointly and severally (but as between
Borrowers, ratably) agrees to indemnify the Administrative Agent from any loss,
cost, expense or liability as a result of so acting.

 

(c)                                  Promptly following receipt of a Request for
Loan, the Administrative Agent shall notify each Lender of any Loan requested by
telephone or telecopier (and if by telephone, promptly confirmed by telecopier)
of the identity of the relevant Borrower, the date and type of the Loan, the
applicable Interest Period, and that Lender’s Applicable Percentage of the
requested Loan.  Not later than 12:00 noon, Las Vegas local time, on the date
specified for any Loan (which must be a Business Day), each Lender shall make
its Applicable Percentage of the Committed Loan in immediately available funds
available to the Administrative Agent at the Administrative Agent’s Office. 
Upon satisfaction or waiver of the applicable conditions set forth in Article 8,
all Committed Advances shall

 

29

--------------------------------------------------------------------------------


 

be credited on that date in immediately available funds to the Designated
Deposit Account.

 

(d)                                 Unless the Requisite Lenders otherwise
consent, each Committed Loan shall be an integral multiple of $1,000,000 and
shall be not less than $10,000,000.

 

(e)                                  The Committed Advances made by each Lender
to each Borrower shall be evidenced by a Committed Advance Note issued by that
Borrower and made payable to that Lender.

 

(f)                                    A Request for Loan shall be irrevocable
upon the Administrative Agent’s first notification thereof.

 

(g)                                 If no Request for Loan (or telephonic
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) has been made within the requisite notice periods set forth in
Sections 2.2 or 2.3 in connection with a Loan which, if made and giving effect
to the application of the proceeds thereof, would not increase the outstanding
principal Indebtedness evidenced by the Committed Advance Notes of the relevant
Borrower, then that Borrower shall be deemed to have requested, as of the date
upon which the related then outstanding Loan is due pursuant to
Section 3.1(e)(i), a Base Rate Loan in an amount equal to the amount necessary
to cause the outstanding principal Indebtedness evidenced by such Committed
Advance Notes to remain the same and the Lenders shall make the Advances
necessary to make such Loan notwithstanding Sections 2.1(b), 2.2 and 2.3.

 

2.2                                 Base Rate Loans.  Each request by a Borrower
for a Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic
or other request for loan referred to in the second sentence of Section 2.1(b),
if applicable) received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 10:00 a.m. Las Vegas local time, on the date
(which must be a Business Day) of the requested Base Rate Loan.  All Committed
Loans shall constitute Base Rate Loans unless properly designated as a
Eurodollar Rate Loan pursuant to Section 2.3.

 

2.3                                 Eurodollar Rate Loans.

 

(a)                                  Each request by a Borrower for a Eurodollar
Rate Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 10:00 a.m., Las Vegas local time, at least three
Eurodollar Business Days before the first day of the applicable Interest Period.

 

(b)                                 On the date which is two Eurodollar Business
Days before the first day of the applicable Interest Period, the Administrative
Agent shall confirm its determination of the applicable Eurodollar Rate (which
determination shall be conclusive in the absence of manifest error) and promptly
shall give notice of the same to Borrowers and the applicable Lenders by
telephone or telecopier (and if by telephone, promptly confirmed by telecopier).

 

(c)                                  Unless the Administrative Agent and the
Requisite Lenders otherwise consent, no more than twenty Eurodollar Rate Loans
shall be outstanding at any one time.

 

(d)                                 No Eurodollar Rate Loan may be requested
during the existence of a Default or Event of Default.

 

30

--------------------------------------------------------------------------------


 

(e)                                  No Lender shall be required to obtain the
funds necessary to fund its Eurodollar Rate Advances in the Designated
Eurodollar Market or from any other particular source of funds, rather each
Lender shall be free to obtain such funds from any legal source.

 

2.4                                 Letters of Credit.

 

(a)                                  From time to time, each Lender which has
agreed with the Borrowers to be designated as an Issuing Lender hereunder agrees
to issue Letters of Credit for the account of the Borrowers or any of their
Subsidiaries in accordance with this Section 2.4.   No Lender will be obligated
to agree to be designated as an Issuing Lender, provided that Bank of America
has agreed to act as an Issuing Lender.  On the Effective Date, each of the
Existing Letters of Credit and Caesars Letters of Credit designated in
accordance with Section 8.1(a)(xi) shall continue to be outstanding hereunder,
but the risk participations therein shall be adjusted to give effect to the
relative interests of the Lenders in the Aggregate Commitments of each Lender
hereunder (as in effect on the Effective Date), and each issuer of a Existing
Letter of Credit hereby consents to the termination, concurrently with the
Effective Date, of the participation therein of each of the lenders under the
Existing Credit Agreement which is not a party to this Agreement.

 

(b)                                 Subject to the terms and conditions hereof,
at any time and from time to time from the Effective Date through the day prior
to the Maturity Date, any one or more of the Borrowers may request that any one
or more of the Lenders issue, as Issuing Lender, additional Letters of Credit
under the Aggregate Commitments (each of which shall be denominated in Dollars)
by submission of a Request for Letter of Credit and an Application for Letter of
Credit to such Issuing Lender (with a copy to the Administrative Agent);
provided that giving effect to all such Letters of Credit, (i) the Total
Outstandings shall not exceed the Aggregate Commitments at any time, (ii)
without the consent of all of the Lenders, the aggregate principal amount of the
Total Outstandings of each Borrower hereafter designated as such pursuant to
Section 2.9 shall not exceed that Borrower’s Aggregate Sublimit at any time, and
(iii) the Outstanding Amount of the L/C Obligations shall not exceed the Letter
of Credit Sublimit.  Each Letter of Credit shall be in a form reasonably
acceptable to the relevant Issuing Lender.  Unless all the Lenders otherwise
consent in a writing delivered to the Administrative Agent, no Letter of Credit
shall have a term which extends beyond the day which is five days prior to the
Maturity Date.

 

(c)                                  Each Request for Letter of Credit and
Application for Letter of Credit shall be submitted to the relevant Issuing
Lender, with a copy to the Administrative Agent, not later than 8:00 a.m. at
least five Business Days prior to the date upon which the related Letter of
Credit is proposed to be issued (or such shorter period as may be acceptable to
the relevant Issuing Lender, but in any event providing not less than one
Business Day’s notice to the Administrative Agent).  The Administrative Agent
shall promptly notify the relevant Issuing Lender whether such Request for
Letter of Credit, and the issuance of a Letter of Credit pursuant thereto,
conforms to the requirements of this Agreement.  Upon issuance, amendment to or
extension of a Letter of Credit, the relevant Issuing Lender shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify the Lenders, of the amount and terms thereof.

 

(d)                                 On the Effective Date, each Lender shall be
deemed to have purchased a pro rata participation in each Existing Letter of
Credit and each Caesars Letter of Credit from the relevant Issuing Lender in an
amount equal to that Lender’s Applicable Percentage times

 

31

--------------------------------------------------------------------------------


 

the amount of such Existing Letter of Credit.  Upon the issuance of each other
Letter of Credit, each Lender shall be deemed to have purchased a pro rata
participation in such Letter of Credit from the relevant Issuing Lender in an
amount equal to that Lender’s Applicable Percentage times the amount of such
Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the relevant Issuing
Lender has not been reimbursed by the Borrower which is the account party for
any Letter of Credit for any payment required to be made by the relevant Issuing
Lender thereunder, each Lender shall, pro rata according to its Applicable
Percentage, reimburse the relevant Issuing Lender through the Administrative
Agent promptly upon demand for the amount of such payment.  The obligation of
each Lender to so reimburse the relevant Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of an Event of Default
or any other occurrence or event.  Any such reimbursement shall not relieve or
otherwise impair the obligation of Borrowers to reimburse the relevant Issuing
Lender for the amount of any payment made by the relevant Issuing Lender under
any Letter of Credit together with interest as hereinafter provided.

 

(e)                                  Promptly and in any event within one
Business Day following any drawing upon a Letter of Credit, the Issuing Lender
for that Letter of Credit shall provide notice thereof to the Administrative
Agent.  Each Borrower agrees to pay to the relevant Issuing Lender through the
Administrative Agent an amount equal to any payment made by the relevant Issuing
Lender with respect to each Letter of Credit within one Business Day after
demand made by the relevant Issuing Lender therefor, together with interest on
such amount from the date of any payment made by the relevant Issuing Lender at
the rate applicable to Base Rate Loans for three Business Days and thereafter at
the Default Rate.  The principal amount of any such payment shall be used to
reimburse the relevant Issuing Lender for the payment made by it under the
Letter of Credit and, to the extent that the Lenders have not reimbursed the
relevant Issuing Lender pursuant to Section 2.4(d), the interest amount of any
such payment shall be for the account of the relevant Issuing Lender.  Each
Lender that has reimbursed the relevant Issuing Lender pursuant to
Section 2.4(d) for its Applicable Percentage of any payment made by the relevant
Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the relevant
Issuing Lender against Borrowers for reimbursement of principal and interest
under this Section 2.4(e) and shall share, in accordance with that pro rata
participation, in any principal payment made by Borrowers with respect to such
claim and in any interest payment made by Borrowers (but only with respect to
periods subsequent to the date such Lender reimbursed the relevant Issuing
Lender) with respect to such claim.

 

(f)                                    Each Borrower may, pursuant to a Request
for Loan, request that Advances be made pursuant to Section 2.1(b) to provide
funds for the payment required by Section 2.4(e) and, for this purpose, the
conditions precedent set forth in Article 8 shall not apply.  The proceeds of
such Advances shall be paid directly by the Administrative Agent to the relevant
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit.

 

(g)                                 If Borrowers fail to make the payment
required by Section 2.4(e) within the time period therein set forth, in lieu of
the reimbursement to the relevant Issuing Lender under Section 2.4(d) the
relevant Issuing Lender may (but is not required to), without notice to or the
consent of Borrowers, require that the Administrative Agent request that the
Lenders make Advances under the Aggregate Commitments in an aggregate amount

 

32

--------------------------------------------------------------------------------


 

equal to the amount paid by that Issuing Lender with respect to that Letter of
Credit (the “Unreimbursed Amount”) and, for this purpose, the conditions
precedent set forth in Article 8 shall not apply.  The proceeds of such Advances
shall be paid by the Administrative Agent directly to the relevant Issuing
Lender to reimburse it for the payment made by it under the Letter of Credit.

 

(h)                                 The issuance of any supplement,
modification, amendment or extension to or of any Letter of Credit shall be
treated in all respects the same as the issuance of a new Letter of Credit.

 

(i)                                     The obligation of Borrowers to pay to
each Issuing Lender the amount of any payment made by that Issuing Lender under
any Letter of Credit shall be absolute, unconditional, and irrevocable. Without
limiting the foregoing, Borrowers’ obligations shall not be affected by any of
the following circumstances:

 

(i)                                     any lack of validity or enforceability
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  any amendment or waiver of or any consent
to departure from the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;

 

(iii)                               the existence of any claim, setoff, defense,
or other rights which any Borrower may have at any time against any Issuing
Lender or any other Creditor, any beneficiary of the Letter of Credit (or any
persons or entities for whom any such beneficiary may be acting) or any other
Person, whether in connection with the Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)                              any demand, statement, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

(v)                                 payment by the relevant Issuing Lender under
the Letter of Credit against presentation of a draft or any accompanying
document which does not strictly comply with the terms of the Letter of Credit;

 

(vi)                              the existence, character, quality, quantity,
condition, packing, value or delivery of any Property purported to be
represented by documents presented in connection with any Letter of Credit or
any difference between any such Property and the character, quality, quantity,
condition, or value of such Property as described in such documents;

 

(vii)                           the time, place, manner, order or contents of
shipments or deliveries of Property as described in documents presented in
connection with any Letter of Credit or the existence, nature and extent of any
insurance relative thereto;

 

(viii)                        the solvency or financial responsibility of any
party issuing any documents in connection with a Letter of Credit;

 

(ix)                                any failure or delay in notice of shipments
or arrival of any Property;

 

33

--------------------------------------------------------------------------------


 

(x)                                   any error in the transmission of any
message relating to a Letter of Credit not caused by the relevant Issuing
Lender, or any delay or interruption in any such message;

 

(xi)                                any consequence arising from acts of God,
war, insurrection, civil unrest, disturbances, labor disputes, emergency
conditions or other causes beyond the control of the relevant Issuing Lender;

 

(xii)                             so long as the relevant Issuing Lender in good
faith determines that the contract or document appears to comply with the terms
of the Letter of Credit, the form, accuracy, genuineness or legal effect of any
contract or document referred to in any document submitted to the relevant
Issuing Lender in connection with a Letter of Credit; and

 

(xiii)                          where the relevant Issuing Lender has acted in
good faith and observed general banking usage, any other circumstances
whatsoever.

 

(j)                                     Each Issuing Lender shall be entitled to
the protection accorded to the Administrative Agent pursuant to Article 10,
mutatis mutandis.

 

(k)                                  Unless otherwise expressly agreed by an
Issuing Lender and a Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), such Letter of
Credit shall provide that (i) the rules of the ISP shall apply to it if it is a
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce (the “ICC”) at the time of issuance shall apply to it if it is a
commercial Letter of Credit.

 

2.5                                 Swing Lines.

 

(a)                                  From time to time, each Lender which has
agreed with the Borrowers to be designated as a Swing Line Lender agrees to make
Swing Line Advances to the Borrowers in accordance with this Section 2.5.   No
Lender will be obligated to agree to be designated as a Swing Line Lender,
provided that Bank of America has agreed to act as a Swing Line Lender as set
forth in the Swing Line Documents between Bank of America and the Company in
effect on the date hereof.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.5, to make Swing Line Advances in
Dollars to any Borrower from time to time from the Effective Date through the
Business Day prior to the Maturity Date in such amounts as that Borrower may
request, provided that:

 

(i)                                     after giving effect to such Swing Line
Advance, the aggregate Swing Line Outstandings owed to all Swing Line Lenders
shall not exceed $150,000,000;

 

(ii)                                  after giving effect to such Swing Line
Advance, the Total Outstandings shall not exceed the Aggregate Commitments at
any time;

 

(iii)                               without the consent of all of the Lenders,
no Swing Line Advance may be made during the continuation of any Default or
Event of Default;

 

34

--------------------------------------------------------------------------------


 

(iv)                              without the consent of all of the Lenders, the
Total Outstandings of each Borrower designated as such in accordance with
Section 2.9 shall not exceed the Aggregate Sublimit for that Borrower at any
time; and

 

(v)                                 the relevant Swing Line Lender has not given
at least twenty-four hours prior notice to the Parent that availability under
its Swing Line is suspended or terminated.

 

Borrowers may borrow, repay and reborrow under this Section 2.5.  Unless
notified to the contrary by the relevant Swing Line Lender, borrowings under
each Swing Line may be made in amounts which are integral multiples of $100,000
upon telephonic request by a Responsible Official of any Borrower made to the
relevant Swing Line Lender (with a copy to the Administrative Agent) not later
than 1:00 p.m., Las Vegas local time, on the Business Day of the requested Swing
Line Advance (which telephonic request shall be promptly confirmed in writing by
telecopier).  Promptly after receipt of such a request for a Swing Line Advance,
the Administrative Agent shall provide telephonic verification to the relevant
Swing Line Lender that, after giving effect to such request, the Total
Outstandings shall not exceed the Aggregate Commitments (and such verification
shall be promptly confirmed in writing by telecopier).  No Swing Line Lender
shall make any Swing Line Advance without receipt of such confirmation.

 

Unless the relevant Swing Line Lender otherwise agrees, each repayment of a
Swing Line Advance shall be in an amount which is an integral multiple of
$100,000.  If a Borrower instructs a Swing Line Lender to debit any deposit
account with that Swing Line Lender in the amount of any payment with respect to
a Swing Line Advance, or that Swing Line Lender otherwise receives repayment,
after 3:00 p.m., Las Vegas local time, on a Business Day, such payment shall be
deemed received on the next Business Day.

 

Each Swing Line Lender shall promptly notify the Administrative Agent of the
Swing Line Outstandings each time there a payment or other change therein.

 

(c)                                  Swing Line Advances shall bear interest at
the rate agreed to from time to time between the Borrowers and the relevant
Swing Line Lender (or, if not otherwise specified at a fluctuating rate per
annum equal to that applicable from time to time for Base Rate Loans).  Interest
shall be payable on such dates, not more frequent than monthly, as may be
specified by each Swing Line Lender and in any event on the Maturity Date.  The
Swing Line Lenders shall be responsible for submitting invoices to the Borrowers
for such interest.  The interest payable on Swing Line Advances shall be solely
for the account of the relevant Swing Line Lender unless and until the Lenders
fund their participations therein pursuant to Section 2.5(e) by the making of
Committed Loans hereunder.

 

(d)                                 The Swing Line Advances shall be payable on
demand made by the relevant Swing Line Lender and in any event on the Maturity
Date.

 

(e)                                  Upon the making of a Swing Line Advance,
each Lender shall be deemed to have purchased from the relevant Swing Line
Lender a participation therein in an amount equal to that Lender’s Applicable
Percentage times the amount of the Swing Line Advance.  Upon demand made by any
Swing Line Lender, each Lender shall, according to its Applicable Percentage,
promptly provide to that Swing Line Lender its purchase price therefor in an
amount equal to its participation therein.  The obligation of each

 

35

--------------------------------------------------------------------------------


 

Lender to so provide its purchase price to the Swing Line Lenders shall be
absolute and unconditional (except only demand made by the relevant Swing Line
Lender) and shall not be affected by the occurrence of a Default or Event of
Default; provided that no Lender shall be obligated to purchase its Applicable
Percentage of:

 

(i)                                     Swing Line Advances to the extent that
Swing Line Outstandings are in excess of $150,000,000; and

 

(ii)                                  any Swing Line Advance made (absent the
consent of all of the Lenders) when the relevant Swing Line Lender has written
notice that a Default or Event of Default has occurred and such Default or Event
of Default remains continuing or, to the extent that the relevant Swing Line
Advance is in excess of the amounts permitted hereby,  that Swing Line Lender
failed to confirm that the amount of that Swing Line Advance was permitted
hereby.

 

Each Lender that has provided a Swing Line Lender with the purchase price due
for its participation in any Swing Line Advance shall thereupon acquire a pro
rata participation, to the extent of such payment, in the claim of that Swing
Line Lender against Borrowers for principal and interest and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrowers with respect to such claim and in any interest payment made by
Borrowers (but only with respect to periods subsequent to the date such Lender
paid the relevant Swing Line Lender its purchase price) with respect to such
claim.

 

(f)                                    Upon any demand for payment of the Swing
Line Outstandings by any Swing Line Lender, the relevant Borrower shall request
a Loan in an amount sufficient to repay all Swing Line Outstandings (and, for
this purpose, Section 2.1(d) shall not apply).  In each case, the Administrative
Agent shall automatically provide the responsive Advances made by each Lender to
the Swing Line Lenders (which the Swing Line Lenders shall then apply to the
Swing Line Outstandings).  In the event that any Borrower fails to request a
Loan within the time specified by Section 2.2 on any such date, the
Administrative Agent may, but shall not be required to, without notice to or the
consent of Borrowers, cause Advances to be made by the Lenders to that Borrower
in amounts which are sufficient to reduce the Swing Line Outstandings as
required above.  The conditions precedent set forth in Article 8 shall not apply
to Advances to be made by the Lenders pursuant to the three preceding
sentences.  The proceeds of such Advances shall be paid by the Administrative
Agent directly to the Swing Line Lenders for application to the Swing Line
Outstandings.

 

2.6                                 Voluntary Increase to the Aggregate
Commitments.

 

(a)                                  Provided that no Default or Event of
Default then exists, Parent and the Borrowers may, upon at least 30 days notice
to the Administrative Agent (which shall promptly provide a copy of such notice
to the Lenders), propose to increase the Aggregate Commitments to an aggregate
amount not to exceed $5,000,000,000 (the amount of any such increase of the
Aggregate Commitments being referred to as the “Increased Commitment”) by the
addition of Commitments from willing Lenders or Eligible Assignees.  No Lender
shall be obligated to agree to an increase in its Commitment.

 

36

--------------------------------------------------------------------------------


 

(b)                                 In connection with any such proposal, Parent
and the Borrowers may designate either any of the existing Lenders or Persons
which qualify as Eligible Assignees (which may be, but need not be, existing
Lenders) which agree to:

 

(i)                                     in the case of any such Person that is
an existing Lender, increase its Commitment; and

 

(ii)                                  in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement and assume new
Commitments.

 

(c)                                  An increase in the aggregate amount of the
Aggregate Commitments pursuant to this Section 2.6 shall become effective upon
the receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by the Parent and the Borrowers,
by each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof, together with such evidence
of appropriate corporate authorization on the part of Parent and the Borrowers
and the Additional Lenders with respect to the Increased Commitment as the
Administrative Agent may reasonably request.

 

2.7                                 Voluntary Reduction of the Aggregate
Commitments .  Borrowers shall have the right, at any time and from time to
time, without penalty or charge, upon at least three Business Days prior written
notice to the Administrative Agent, voluntarily to reduce or to terminate,
permanently and irrevocably, in aggregate principal amounts in an integral
multiple of $1,000,000 but not less than $10,000,000, all or a portion of the
then undisbursed portion of the Aggregate Commitments, provided that any such
reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Aggregate Commitments
being reduced or terminated.  The Administrative Agent shall promptly notify the
Lenders of any reduction of the Aggregate Commitments under this Section 2.7.

 

2.8                                 Optional Termination of Aggregate
Commitments.  Following the occurrence of a Change in Control, the Requisite
Lenders may in their sole and absolute discretion elect to terminate the
Aggregate Commitments, during the sixty day period immediately subsequent to the
later of (a) such occurrence and (b) the earlier of:

 

(i)                                     receipt of Borrowers’ written notice to
the Administrative Agent of such occurrence; and

 

(ii)                                  if no such notice has been received by the
Administrative Agent, the date upon which the Administrative Agent and the
Lenders have actual knowledge of such Change in Control.

 

If Requisite Lenders elect to terminate the Aggregate Commitments pursuant to
the previous sentence, the Aggregate Commitments shall be terminated effective
on the date which is sixty days subsequent to the date of written notice from
the Administrative Agent to Borrowers thereof, and:

 

(i)                                     to the extent that there are then any
Obligations outstanding, the same shall be immediately due and payable, and

 

37

--------------------------------------------------------------------------------


 

(ii)                                  to the extent that any Letters of Credit
are then outstanding, Borrowers shall provide cash collateral for the same.

 

2.9                                 Additional Borrowers.  From time to time
following the Signing Date and when no Default or Event of Default exists,
Parent and Company (and each other Borrower then a party to this Agreement) may
jointly designate one or more additional Wholly-Owned Subsidiaries as additional
co-borrowers under the Aggregate Commitments in accordance with the provisions
of this Section 2.9.  Prior to the effectiveness of any such designation each
such additional Borrower shall have duly authorized, executed and delivered to
the Administrative Agent each of the following:

 

(a)                                  an Election to Become a Borrower, setting
forth the proposed Aggregate Sublimit for that Borrower, together with such
other documents, certificates, resolutions, opinions and other assurances as the
Administrative Agent may reasonably require in connection therewith; and

 

(b)                                 Committed Advance Notes and Swing Line
Documents.

 

Promptly following the submission of the foregoing documents, the Administrative
Agent shall inform the Lenders of the proposed designation and the proposed
Aggregate Sublimit for that Borrower.  Unless the Requisite Lenders have
objected in writing to the proposed designee or Aggregate Sublimit within ten
Business Days following such notice from the Administrative Agent (which
objection may be in the sole discretion of each Lender), the Administrative
Agent shall notify the Borrowers that the appointment is accepted, whereupon the
proposed new Borrower shall be a Borrower for all purposes of this Agreement,
with the Aggregate Sublimit set forth in its Election to Become a Borrower.

 

2.10                           Payment Presumptions by Administrative Agent.

 

(a)                                  Funding by Lenders.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Loan that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Committed
Loan available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at:

 

(i)                                     in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and

 

(ii)                                  in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans.

 

If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the

 

38

--------------------------------------------------------------------------------


 

Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Loan.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(c)                                  A notice of the Administrative Agent to any
Lender or any Borrower with respect to any amount owing under this Section 2.10
shall be conclusive, absent manifest error.

 

2.11                           Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Advances
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall:

 

(a)                                  notify the Administrative Agent of such
fact; and

 

(b)                                 purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Advances of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them;

 

provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section 2.11 shall
not be construed to apply to:

 

39

--------------------------------------------------------------------------------


 

(A)                              any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement; or

 

(B)                                any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Advances
to any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section 2.11 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 3
PAYMENTS AND FEES

 

3.1                                 Principal and Interest.

 

(a)                                  Interest shall be payable on the
outstanding daily unpaid principal amount of each Advance from the date thereof
until payment in full is made and shall accrue and be payable at the rates set
forth or provided for herein before and after default, before and after
maturity, before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law, with interest on overdue interest to
bear interest at the Default Rate to the fullest extent permitted by applicable
Laws.

 

(b)                                 Interest accrued on each Base Rate Loan on
each Quarterly Payment Date, and on the date of any prepayment of the Committed
Advance Notes pursuant to Section 3.1(f), shall be due and payable on that day. 
Except as otherwise provided in Section 3.9, the unpaid principal amount of any
Base Rate Loan shall bear interest at a fluctuating rate per annum equal to the
Base Rate plus the Base Rate Margin.  Each change in the interest rate under
this Section 3.1(b) due to a change in the Base Rate shall take effect
simultaneously with the corresponding change in the Base Rate.

 

(c)                                  Interest accrued on each Eurodollar Rate
Loan having a Interest Period of three months or less shall be due and payable
on the last day of the related Interest Period.  Interest accrued on each other
Eurodollar Rate Loan shall be due and payable on the date which is three months
after the date such Eurodollar Rate Loan was made (and, in the event that all of
the Lenders have approved a Interest Period of longer than 6 months, every three
months thereafter through the last day of the Interest Period) and on the last
day of the related Interest Period.  Except as otherwise provided in
Sections 3.1(d) and 3.9, the unpaid principal amount of any Eurodollar Rate Loan
shall bear interest at a rate per annum equal to the Eurodollar Rate for that
Eurodollar Rate Loan plus the Eurodollar Margin.

 

(d)                                 During the existence of a Default or Event
of Default, the Requisite Lenders may determine that any or all then outstanding
Eurodollar Rate Loans shall be converted to Base Rate Loans.  Such conversion
shall be effective upon notice to Borrowers from the Requisite Lenders (or from
the Administrative Agent on behalf of the Requisite Lenders) and shall continue
so long as such Default or Event of Default continues to exist.

 

(e)                                  If not sooner paid, the principal
Indebtedness evidenced by the Committed Advance Notes shall be payable as
follows:

 

(i)                                     the principal amount of each Eurodollar
Rate Loan shall be payable on the last day of the Interest Period for such Loan;

 

(ii)                                  the amount, if any, by which the Total
Outstandings at any time exceed the Aggregate Commitments shall be payable
immediately, and shall be applied to the ratable payment of the Committed
Advance Notes; and

 

(iii)                               the principal Indebtedness evidenced by the
Committed Advance Notes shall in any event be payable on the Maturity Date.

 

41

--------------------------------------------------------------------------------


 

(f)                                    The Committed Advance Notes may, at any
time and from time to time, voluntarily be paid or prepaid in whole or in part
without premium or penalty, except that with respect to any voluntary prepayment
under this Section 3.1(f):

 

(i)                                     any partial prepayment shall be in an
integral multiple of $1,000,000 but not less than $5,000,000;

 

(ii)                                  the Administrative Agent shall have
received written notice of any prepayment, by 10:00 a.m. Las Vegas local time,
one Business Day, in the case of a Base Rate Loan, and three Business Days, in
the case of a Eurodollar Rate Loan, before the date of prepayment, which notice
shall identify the date and amount of the prepayment and the Loan(s) being
prepaid;

 

(iii)                               each prepayment of principal shall be
accompanied by payment of interest accrued to the date of payment on the amount
of principal paid; and

 

(iv)                              any payment or prepayment of all or any part
of any Eurodollar Rate Loan on a day other than the last day of the applicable
Interest Period shall be subject to Section 3.8(d).

 

(g)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrowers shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 3.1(g) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

3.2                                 Arrangement Fee.  On the Effective Date,
Parent and the Company shall pay to each Lead Arranger an arrangement fee in the
amount heretofore agreed upon by letter agreement among Parent, the Company and
each such Lead Arranger.  Such arrangement fees are for the services of the Lead
Arrangers in arranging the credit facilities under this Agreement and are fully
earned when paid.  These arrangement fees are earned as of the date hereof and
are nonrefundable.

 

3.3                                 Upfront Fees; Working Fees.

 

(a)                                  On the Effective Date, the Company will pay
to the Administrative Agent, for the respective account of each Lender which is
a party to the Existing Credit Agreement on the Signing Date, or its assigns, a
working fee of 0.020% times the amount of its Commitment under the Existing
Credit Agreement (but only to the extent that its Commitment hereunder on the
Signing Date is equal to its Commitment under the Existing Credit Agreement or
in a greater amount).

 

(b)                                 On the Effective Date, the Company shall pay
to the Administrative Agent, for the respective accounts of each Lender, an
upfront fee in respect of the amount by which its Commitment under this
Agreement as of the Signing Date exceeds any Commitment of that Lender under the
Existing Credit Agreement (as in effect on the Signing Date).

 

(c)                                  Each Lender has been advised by the Lead
Arrangers of the amounts payable to that Lender pursuant to Sections 3.3(a) and
3.3(b).  Such fees are fully earned when paid and are non-refundable.

 

42

--------------------------------------------------------------------------------


 

3.4                                 Facility Fees.  On the last day of each
Pricing Period, Borrowers shall pay to the Administrative Agent, for the
respective accounts of the Lenders, pro rata according to their Applicable
Percentage, a facility fee equal to:

 

(a)                                  the Facility Fee Rate per annum for that
Pricing Period; times

 

(b)                                 the actual daily amount by of the Aggregate
Commitments (whether drawn or undrawn) during that Pricing Period.

 

3.5                                 Letter of Credit Fees.

 

(a)                                  Concurrently with the issuance of each
Letter of Credit, Borrowers shall pay a letter of credit issuance fee to the
relevant Issuing Lender, for the sole account of that Issuing Lender, in an
amount set forth in an agreement between the Parent, the Borrowers, and the
relevant Issuing Lender.  Each such letter of credit issuance fee is
nonrefundable.

 

(b)                                 On each Quarterly Payment Date and on the
Maturity Date, Borrowers shall also pay to the Administrative Agent in arrears,
for the ratable account of the Lenders in accordance with their Applicable
Percentage, letter of credit fees in an amount equal to the Letter of Credit Fee
per annum times the actual daily amount of L/C Obligations of all Letters of
Credit for the period from the Effective Date or the most recent Quarterly
Payment Date.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7.

 

3.6                                 Agency Fees.  Borrowers shall pay to the
Administrative Agent an agency fee in such amounts and at such times as
heretofore agreed upon by letter agreement among Parent, the Borrowers and the
Administrative Agent.  The agency fee is for the services to be performed by the
Administrative Agent in acting as Administrative Agent and is fully earned on
the date paid.  The agency fee paid to the Administrative Agent is solely for
its own account and is nonrefundable.

 

3.7                                 Increased Commitment Costs.  If any Lender
shall determine that the introduction after the Signing Date of any applicable
law, rule, regulation or guideline regarding capital adequacy, or any change
therein or any change in the interpretation or administration thereof by any
central bank or other Governmental Agency charged with the interpretation or
administration thereof, or compliance by such Lender (or its Eurodollar Lending
Office) or any corporation controlling the Lender, with any request, guidelines
or directive regarding capital adequacy (whether or not having the force of law)
of any such central bank or other authority, affects or would affect the amount
of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased, or the rate of return on capital is reduced, as a consequence of
its obligations under this Agreement, then such Lender shall promptly give
notice to the Borrowers and the Administrative Agent of such determination. 
Thereafter, the Borrowers shall pay to such Lender, within five Business Days
following written demand therefor (setting forth the additional amounts owed to
such Lender and the basis of the calculation thereof in reasonable detail),
additional amounts sufficient to compensate such Lender in light of such
circumstances, to the extent reasonably allocable to such obligations under this
Agreement.  Each Lender shall afford treatment to Borrowers under this
Section 3.7 which is substantially similar to that which such Lender affords to
its other similarly situated customers.

 

43

--------------------------------------------------------------------------------


 

3.8                                 Eurodollar Costs and Related Matters.

 

(a)                                  If, after the date hereof, the existence or
occurrence of any Special Eurodollar Circumstance shall:

 

(i)                                     subject any Lender or its Eurodollar
Lending Office to any tax, duty or other charge or cost with respect to any
Eurodollar Rate Advance, any of its Committed Advance Notes evidencing
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances, or
shall change the basis of taxation of payments to any Lender of the principal of
or interest on any Eurodollar Rate Advance or any other amounts due under this
Agreement in respect of any Eurodollar Rate Advance, any of its Committed
Advance Notes evidencing Eurodollar Rate Loans or its obligation to make
Eurodollar Rate Advances, excluding, with respect to each Creditor, and any
Affiliate or Eurodollar Lending Office thereof, (A) taxes imposed on or measured
in whole or in part by its net income or capital and franchise taxes imposed on
it, (B) any withholding taxes or other taxes based on net income (other than
withholding taxes and taxes based on net income resulting from or attributable
to any change in any law, rule or regulation or any change in the interpretation
or administration of any law, rule or regulation by any Governmental Agency) or
(C) any withholding taxes or other taxes based on net income for any period with
respect to which it has failed to provide Borrowers with the appropriate form or
forms required by Section 11.21, to the extent such forms are then required by
applicable Laws;

 

(ii)                                  impose, modify or deem applicable any
reserve not applicable or deemed applicable on the date hereof (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System, but excluding the Eurodollar Reserve Percentage taken into
account in calculating the Eurodollar Rate), special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Eurodollar Lending Office; or

 

(iii)                               impose on any Lender or its Eurodollar
Lending Office or the Designated Eurodollar Market any other condition
materially affecting any Eurodollar Rate Advance, any of its Committed Advance
Notes evidencing Eurodollar Rate Loans, its obligation to make Eurodollar Rate
Advances or this Agreement, or shall otherwise materially affect any of the
same;

 

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Eurodollar Lending Office of making or
maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Committed Advance Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances or reduces the amount of any sum
received or receivable by such Lender or its Eurodollar Lending Office with
respect to any Eurodollar Rate Advance, any of its Committed Advance Notes
evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances (assuming such Lender’s Eurodollar Lending Office had funded 100% of
its Eurodollar Rate Advance in the Designated Eurodollar Market), then, provided
that such Lender makes demand upon Borrowers (with a copy to the Administrative
Agent) within 90 days following the date upon which it becomes aware of any such
event or circumstance, Borrowers shall within five Business Days pay to such
Lender such additional amount or amounts as will compensate such Lender for such

 

44

--------------------------------------------------------------------------------


 

increased cost or reduction (determined as though such Lender’s Eurodollar
Lending Office had funded 100% of its Eurodollar Rate Advance in the Designated
Eurodollar Market).  Each of the Borrowers hereby jointly and severally (but as
between Borrowers, ratably) indemnifies each Lender against, and agrees to hold
each Lender harmless from and reimburse such Lender within five Business Days
after demand for (without duplication) all costs, expenses, claims, penalties,
liabilities, losses, legal fees and damages incurred or sustained by each Lender
in connection with this Agreement, or any of the rights, obligations or
transactions provided for or contemplated herein, as a result of the existence
or occurrence of any Special Eurodollar Circumstance.  A statement of any Lender
claiming compensation under this clause and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  Each Lender agrees to endeavor promptly to notify Borrowers of
any event of which it has actual knowledge, occurring after the Signing Date,
which will entitle such Lender to compensation pursuant to this Section 3.8 and
agrees to designate a different Eurodollar Lending Office if such designation
will avoid the need for or reduce the amount of such compensation and will not,
in the judgment of such Lender, otherwise be materially disadvantageous to such
Lender.  If any Lender claims compensation under this Section 3.8, Borrowers may
at any time, upon at least four Eurodollar Business Days’ prior notice to the
Administrative Agent and such Lender and upon payment in full of the amounts
provided for in this Section 3.8 through the date of such payment plus any
prepayment fee required by Section 3.8(d), pay in full the affected Eurodollar
Rate Advances of such Lender or request that such Eurodollar Rate Advances be
converted to Base Rate Advances.  To the extent that any Lender which receives
any payment from Borrowers under this Section 3.8 later receives any funds which
are identifiable as a reimbursement or rebate of such amount from any other
Person, such Lender shall promptly refund such amount to Borrowers.

 

(b)                                 If the existence or occurrence of any
Special Eurodollar Circumstance shall, in the opinion of any Lender, make it
unlawful, impossible or impracticable for such Lender or its Eurodollar Lending
Office to make, maintain or fund its portion of any Eurodollar Rate Loan, or
materially restrict the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the Designated Eurodollar Market, or to determine or
charge interest rates based upon the Eurodollar Rate, and such Lender shall so
notify the Administrative Agent, then such Lender’s obligation to make
Eurodollar Rate Advances shall be suspended for the duration of such illegality,
impossibility or impracticability and the Administrative Agent forthwith shall
give notice thereof to the other Lenders and Borrowers.  Upon receipt of such
notice, the outstanding principal amount of such Lender’s Eurodollar Rate
Advances, together with accrued interest thereon, automatically shall be
converted to Base Rate Advances on either (i) the last day of the Interest
Period(s) applicable to such Eurodollar Rate Advances if such Lender may
lawfully continue to maintain and fund such Eurodollar Rate Advances to such
day(s) or (ii) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Rate Advances to such day(s), provided that in such
event the conversion shall not be subject to payment of a prepayment fee under
Section 3.8(d).  Each Lender agrees to endeavor promptly to notify Borrowers of
any event of which it has actual knowledge, occurring after the Signing Date,
which will cause that Lender to notify the Administrative Agent under this
Section 3.8(b), and agrees to designate a different Eurodollar Lending Office if
such designation will avoid the need for such notice and will not, in the
judgment of such Lender, otherwise be disadvantageous to such Lender.  In the
event that any Lender is unable, for the reasons set forth above, to make,
maintain or fund its portion of any Eurodollar Rate Loan, such Lender shall fund
such amount as a

 

45

--------------------------------------------------------------------------------


 

Base Rate Advance for the same period of time, and such amount shall be treated
in all respects as a Base Rate Advance.  Any Lender whose obligation to make
Eurodollar Rate Advances has been suspended under this Section 3.8(b) shall
promptly notify the Administrative Agent and Borrowers of the cessation of the
Special Eurodollar Circumstance which gave rise to such suspension.

 

(c)                                  If, with respect to any proposed Eurodollar
Rate Loan:

 

(i)                                     the Administrative Agent reasonably
determines that, by reason of circumstances affecting the Designated Eurodollar
Market generally that are beyond the reasonable control of the Lenders, deposits
in Dollars (in the applicable amounts) are not being offered to any Lender in
the Designated Eurodollar Market for the applicable Interest Period; or

 

(ii)                                  the Requisite Lenders advise the
Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent:

 

(A)                              does not represent the effective pricing to
such Lenders for deposits in Dollars in the Designated Eurodollar Market in the
relevant amount for the applicable Interest Period; or

 

(B)                                will not adequately and fairly reflect the
cost to such Lenders of making the applicable Eurodollar Rate Advances;

 

then the Administrative Agent forthwith shall give notice thereof to Borrowers
and the Lenders, whereupon until the Administrative Agent notifies Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lenders to make any future Eurodollar Rate Advances shall be
suspended.  If at the time of such notice there is then pending a Request for
Loan that specifies a Eurodollar Rate Loan, such Request for Loan shall be
deemed to specify a Base Rate Loan.

 

(d)                                 Upon payment or prepayment of any Eurodollar
Rate Advance, (other than as the result of a conversion required under
Section 3.1(d) or 3.8(b)), on a day other than the last day in the applicable
Interest Period (whether voluntarily, involuntarily, by reason of acceleration,
or otherwise), or upon the failure of any Borrower (for a reason other than the
failure of a Lender to make an Advance) to borrow on the date or in the amount
specified for a Eurodollar Rate Loan in any Request for Loan, Borrowers shall
pay to the appropriate Lender within five Business Days after demand a
prepayment fee or failure to borrow fee, as the case may be, (determined as
though 100% of the Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market) equal to the sum of:

 

(i)                  principal amount of the Eurodollar Rate Advance prepaid or
not borrowed, as the case may be, times the quotient of:

 

(A)                              the number of days between the date of
prepayment or failure to borrow, as applicable, and the last day in the
applicable Interest Period; divided by

 

(B)                                360, times the applicable Interest
Differential (provided that the product of the foregoing formula must be a
positive number); plus

 

46

--------------------------------------------------------------------------------


 

(C)                                all out-of-pocket expenses incurred by the
Lender reasonably attributable to such payment, prepayment or failure to borrow.

 

Each Lender’s determination of the amount of any prepayment fee payable under
this Section 3.8(d) shall be conclusive in the absence of manifest error.

 

3.9                                 Default Rate.  If any installment of
principal or interest or any fee or cost or other amount payable under any Loan
Document to any Creditor is not paid when due, then such overdue Obligations
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the sum of the Base Rate plus the Base Rate Margin plus 2%, to
the fullest extent permitted by applicable Laws.  In addition, if any Event of
Default has occurred and remains continuing, then at the option of the Requisite
Lenders, all of the Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the sum of the Base Rate plus the
Base Rate Margin plus 2%, to the fullest extent permitted by applicable Laws.  
Accrued and unpaid interest on past due amounts (including, without limitation,
interest on past due interest) shall be compounded monthly, on the last day of
each calendar month, to the fullest extent permitted by applicable Laws.

 

3.10                           Computation of Interest and Fees.  Computation of
interest on Base Rate Loans calculated with reference to the prime rate shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed; computation of interest on Base Rate Loans
calculated by reference to the Federal Funds Rate, and on Eurodollar Rate Loans
and all fees under this Agreement shall be calculated on the basis of a year of
360 days and the actual number of days elapsed.  Each Borrower acknowledges that
such latter calculation method will result in a higher yield to the Lenders than
a method based on a year of 365 or 366 days.  Interest shall accrue on each Loan
for the day on which the Loan is made; interest shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid.  Any
Loan that is repaid on the same day on which it is made shall bear interest for
one day.

 

3.11                           Non-Business Days.  Subject to clause (b) of the
definition of “Interest Period,” if any payment to be made by Borrowers or any
other Party under any Loan Document shall come due on a day other than a
Business Day, payment shall instead be considered due on the next succeeding
Business Day and the extension of time shall be reflected in computing interest
and fees.

 

3.12                           Manner and Treatment of Payments.

 

(a)                                  Each payment hereunder (except payments
with respect to Swing Line Obligations and payments pursuant to Sections 3.7,
3.8, and 11.3) or on the Committed Advance Notes or under any other Loan
Document shall be made without setoff, counterclaim, recoupment or other
deduction of any kind to the Administrative Agent, at the Administrative Agent’s
Office, for the account of each of the Lenders or the Administrative Agent, as
the case may be, in immediately available funds not later than 11:00 a.m., Las
Vegas local time, on the day of payment (which must be a Business Day), other
than payments with respect to Swing Line Advances, which must be received by
3:00 p.m., Las Vegas local time, on the day of payment (which must be a Business
Day).  All payments received after these deadlines shall be deemed received on
the next succeeding Business Day.  The amount of all payments received by the
Administrative Agent for the account of each Lender shall be immediately paid by
the Administrative Agent to the applicable Lender in immediately available funds
and, if such payment was received by the Administrative Agent by 11:00 a.m., Las
Vegas local time, on a Business Day and not so made available to the account of
a Lender on that Business Day, the Administrative Agent shall

 

47

--------------------------------------------------------------------------------


 

reimburse that Lender for the cost to such Lender of funding the amount of such
payment at the Federal Funds Rate.  All payments shall be made in lawful money
of the United States of America.

 

(b)                                 Each payment or prepayment on account of any
Committed Loan shall be applied pro rata according to the outstanding Committed
Advances made by each Lender comprising such Committed Loan.

 

(c)                                  Each Lender shall use its best efforts to
keep a record of Advances made by it and payments received by it with respect to
each of its Committed Advance Notes and such record shall, as against Borrowers,
be presumptive evidence absent manifest error of the amounts owing. 
Notwithstanding the foregoing sentence, no Lender shall be liable to any Party
for any failure to keep such a record.

 

(d)                                 Each payment of any amount payable by
Borrowers or any other Party under this Agreement or any other Loan Document
shall be made free and clear of, and without reduction by reason of, any taxes,
assessments or other charges imposed by any Governmental Agency, central bank or
comparable authority, excluding, in the case of each Creditor, and any Affiliate
or Eurodollar Lending Office thereof, (i) taxes imposed on or measured in whole
or in part by its net income or capital and franchise taxes imposed on it, (ii)
any withholding taxes or other taxes based on net income (other than withholding
taxes and taxes based on net income resulting from or attributable to any change
in any law, rule or regulation or any change in the interpretation or
administration of any law, rule or regulation by any Governmental Agency) or
(iii) any withholding taxes or other taxes based on net income for any period
with respect to which it has failed to provide Borrowers with the appropriate
form or forms required by Section 11.21, to the extent such forms are then
required by applicable Laws, (all such non-excluded taxes, assessments or other
charges being hereinafter referred to as “Taxes”).  To the extent that Parent or
any Borrower is obligated by applicable Laws to make any deduction or
withholding on account of Taxes from any amount payable to any Lender under this
Agreement, Parent or that Borrower shall (i) make such deduction or withholding
and pay the same to the relevant Governmental Agency and (ii) pay such
additional amount to that Lender as is necessary to result in that Lender’s
receiving a net after-Tax amount equal to the amount to which that Lender would
have been entitled under this Agreement absent such deduction or withholding. 
If and when receipt of such payment results in an excess payment or credit to
that Lender on account of such Taxes, that Lender shall promptly refund such
excess to Parent or the appropriate Borrower.

 

3.13                           Funding Sources.  Nothing in this Agreement shall
be deemed to obligate any Lender to obtain the funds for any Loan or Advance in
any particular place or manner or to constitute a representation by any Lender
that it has obtained or will obtain the funds for any Loan or Advance in any
particular place or manner.

 

3.14                           Failure to Charge Not Subsequent Waiver.  Any
decision by the Creditors not to require payment of any interest (including
interest arising under Section 3.9), fee, cost or other amount payable under any
Loan Document, or to calculate any amount payable by a particular method, on any
occasion shall in no way limit or be deemed a waiver of the Creditor’s right to
require full payment of any interest (including interest arising under
Section 3.9), fee, cost or other amount payable under any Loan Document on any
other or subsequent occasion.

 

48

--------------------------------------------------------------------------------


 

3.15                           Fee Determination Detail.  Each Creditor shall
provide reasonable detail to Parent and the Borrowers regarding the manner in
which the amount of any payment to that Creditor under Article 3 has been
determined, concurrently with demand for such payment.

 

3.16                           Survivability.  All of the Parent’s and the
Borrowers’ obligations under Sections 3.7 and 3.8 shall survive for ninety days
following the date on which the Commitments are terminated and all Loans
hereunder are fully paid.

 

49

--------------------------------------------------------------------------------

 


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Parent and each Borrower represents and warrants to the Creditors, as of the
Signing Date, as of the Effective Date, and as of the date of the making of each
Advance and the Issuance of each Letter of Credit that:

 

4.1                                 Existence and Qualification; Power;
Compliance With Laws.  Parent and each of the Borrowers are duly formed, validly
existing and in good standing under the Laws of its jurisdiction of formation. 
Parent and each of the Borrowers are duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect.  Parent and each of the Borrowers have all requisite corporate or
partnership power (as applicable) and authority to conduct their respective
business, to own and lease their respective Properties and to execute and
deliver each Loan Document to which it is a Party and to perform its
Obligations.  All outstanding shares of capital stock of Parent and each of the
Borrowers are duly authorized, validly issued, fully paid, and non-assessable
and no holder thereof has any enforceable right of rescission under any
applicable state or federal securities Laws.  Parent and each of the Borrowers
are in compliance with all Laws and other legal requirements applicable to their
respective business, have obtained all authorizations, consents, approvals,
orders, licenses and permits from, and have accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of their business, except where the failure so to comply, file, register,
qualify or obtain exemptions does not constitute a Material Adverse Effect.

 

4.2                                 Authority; Compliance With Other Agreements
and Instruments and Government Regulations.  The execution, delivery and
performance by Parent and each Borrower of the Loan Documents to which it is a
Party have been duly authorized by all necessary corporate or partnership
action, as applicable, and do not and will not:

 

(a)                                  Require any consent or approval not
heretofore obtained of any partner, director, stockholder, security holder or
creditor of such Party;

 

(b)                                 Violate or conflict with any provision of
such Party’s charter, articles of incorporation or bylaws, as applicable;

 

(c)                                  Result in or require the creation or
imposition of any Lien or Right of Others upon or with respect to any Property
now owned or leased or hereafter acquired by such Party;

 

(d)                                 Violate any Requirement of Law applicable to
such Party, subject to obtaining the authorizations from, or filings with, the
Governmental Authorities described in Schedule 4.3;

 

(e)                                  Result in a breach by such Party of or
constitute a default by such Party under, or cause or permit the acceleration of
any obligation owed under, any indenture or loan or credit agreement or any
other Contractual Obligation to which such Party is a party or by which such
Party or any of its Property is bound or affected;

 

50

--------------------------------------------------------------------------------


 

and neither Parent, Borrowers nor any of their Significant Subsidiaries is in
violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

 

The execution, delivery and performance by Parent and the Company of the Caesars
Merger Agreement and the consummation of the Caesars Merger and related
transactions have been duly authorized by all necessary corporate or other
organizational action of Parent, the Company and their respective Subsidiaries
as of the Effective Date, and at the Effective Date, will not:

 

(a)                                  Require any material consent or approval
not heretofore obtained of any partner, director, stockholder, security holder
or creditor of such Party;

 

(b)                                 Violate or conflict with any provision of
such Party’s charter, articles of incorporation or bylaws, as applicable;

 

(c)                                  Result in or require the creation or
imposition of any Lien or Right of Others upon or with respect to any Property
now owned or leased or hereafter acquired by such Party, in each case to the
extent that such Lien or Right of Others is prohibited by this Agreement;

 

(d)                                 Violate any Requirement of Law applicable to
such Party, subject to obtaining the authorizations from, or filings with, the
Governmental Authorities described in Schedule 4.3; or

 

(e)                                  Result in a breach by such Party of or
constitute a default by such Party under, or cause or permit the acceleration of
any obligation owed under, any material indenture or loan or credit agreement or
any other Contractual Obligation to which such Party is a party or by which such
Party or any of its Property is bound or affected.

 

4.3                                 No Governmental Approvals Required.  Except
as set forth in Schedule 4.3 or previously obtained or made, no authorization,
consent, approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws (a) the execution, delivery and performance by
Parent or the Borrowers of the Loan Documents to which any of them is a Party,
or (b) the execution, delivery and performance of the Caesars Merger Agreement
or the consummation of the Caesars Merger and the related transactions
contemplated therein.  All authorizations from, or filings with, any
Governmental Agency described in Schedule 4.3 will be accomplished as of the
Effective Date or such other date as is specified in Schedule 4.3.

 

4.4                                 Significant Subsidiaries.

 

(a)                                  As of the Signing Date there are no
outstanding options, warrants or other rights to purchase capital stock of any
Significant Subsidiary of the Parent, and all shares or equity interests in such
Significant Subsidiaries are duly authorized, validly issued, fully paid,
non-assessable, and were issued in compliance with all applicable state and
federal securities and other Laws, and are free and clear of all Liens and
Rights of Others, except for Permitted Encumbrances and Permitted Rights of
Others.

 

(b)                                 Each Significant Subsidiary of Parent is
duly formed, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified to do business as a foreign
organization and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its properties makes such
qualification necessary (except where the failure to be so duly qualified and in
good

 

51

--------------------------------------------------------------------------------


 

standing does not constitute a Material Adverse Effect), and has all requisite
power and authority to conduct its business and to own and lease its Properties.

 

(c)                                  Each Significant Subsidiary of Parent is in
compliance with all Laws and other requirements applicable to its business and
has obtained all authorizations, consents, approvals, orders, licenses, and
permits from, and each such Significant Subsidiary has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure to be in such compliance, obtain such
authorizations, consents, approvals, orders, licenses, and permits, accomplish
such filings, registrations, and qualifications, or obtain such exemptions, does
not constitute a Material Adverse Effect.

 

4.5                                 Financial Statements.  Parent and Borrowers
have furnished to the Lenders the audited consolidated financial statements of
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2003.  The
financial statements described above fairly present in all material respects the
financial condition, results of operations and changes in financial position of
Parent and its Subsidiaries as of such dates and for such periods, in conformity
with Generally Accepted Accounting Principles, consistently applied.

 

4.6                                 No Other Liabilities; No Material Adverse
Effect.  As of the Signing Date, Parent and its Subsidiaries do not have any
material liability or material contingent liability not reflected or disclosed
in the financial statements described in Section 4.5, other than liabilities and
contingent liabilities arising in the ordinary course of business since the date
of such financial statements.  As of the Signing Date, no circumstance or event
has occurred that constitutes a Material Adverse Effect since December 31,
2003.  As of the Effective Date, (a) no circumstance or event has occurred that
constitutes a Material Adverse Effect since the Signing Date, and (b) there has
been no “Company Material Adverse Effect” (as defined in the Caesars Merger
Agreement) in respect of Caesars and its Subsidiaries or other event, in each
case which would entitle Parent and the Company to refuse to consummate the
Caesars Merger pursuant to Sections 7.01 or 7.02 of the Caesars Merger Agreement
as in effect on the date of this Agreement.

 

4.7                                 Title to Property.  As of the Signing Date,
Parent and its Subsidiaries have valid title to the Property reflected in the
financial statements described in Section 4.5, other than immaterial items of
Property and Property subsequently sold or disposed of in the ordinary course of
business, free and clear of all Liens and Rights of Others, other than Liens or
Rights of Others described in Schedule 4.7, as permitted by Section 6.4, and any
other matters which do not have a Material Adverse Effect.

 

4.8                                 Litigation.  There are no actions, suits,
proceedings or investigations pending as to which Parent or any of its
Subsidiaries have been served or have received notice or, to the knowledge of
Parent and the Borrowers, threatened against or affecting Parent or any of its
Subsidiaries or any Property of any of them before any Governmental Agency in
which there is any reasonable possibility of an adverse decision which could
materially adversely affect the business, consolidated financial position or
results of operations of Parent and its Subsidiaries, taken as a whole, or which
in any manner draws into question the validity or enforceability of the Loan
Documents.  As of the Signing Date and as of the Effective Date, there is no
temporary restraining order, preliminary or permanent injunction or other order
of any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Caesars Merger which is in effect.

 

52

--------------------------------------------------------------------------------


 

4.9                                 Binding Obligations.  Each of the Loan
Documents will, when executed and delivered by Parent and the Borrowers party
thereto, constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.

 

4.10                           No Default.  No event has occurred and is
continuing that is a Default or Event of Default.

 

4.11                           ERISA.

 

(a)                                  With respect to each Pension Plan:

 

(i)                                     such Pension Plan complies in all
material respects with ERISA and any other applicable Laws to the extent that
noncompliance could reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  such Pension Plan has not incurred any
“accumulated funding deficiency” (as defined in Section 302 of ERISA) that could
reasonably be expected to have a Material Adverse Effect;

 

(iii)                               no “reportable event” (as defined in
Section 4043 of ERISA) has occurred that could reasonably be expected to have a
Material Adverse Effect; and

 

(iv)                              neither Parent nor any of its Subsidiaries has
engaged in any non-exempt “prohibited transaction” (as defined in Section 4975
of the Code) that could reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Neither Parent nor any of its Subsidiaries
has incurred or expects to incur any withdrawal liability to any Multiemployer
Plan that could reasonably be expected to have a Material Adverse Effect.

 

4.12                           Regulations T, U and X; Investment Company Act. 
No part of the proceeds of any Loan hereunder will be used to purchase or carry,
or to extend credit to others for the purpose of purchasing or carrying, any
Margin Stock in any manner which is a violation of Regulations T, U or X. 
Neither Parent nor any of its Subsidiaries is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

4.13                           Disclosure.  No written statement made by a
Senior Officer of Parent or any Borrower to any Creditor in connection with this
Agreement, including without limitation the statements made in the Confidential
Offering Memorandum, or in connection with any Loan, Advance or Letter of Credit
as of the date thereof contained any untrue statement of a material fact or
omitted a material fact necessary to make the statement made not misleading in
light of all the circumstances existing at the date the statement was made.

 

4.14                           Tax Liability.  Parent and its Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Parent or any of its Subsidiaries, except

 

(a)                                  such taxes, if any, as are being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained and

 

53

--------------------------------------------------------------------------------


 

(b)                                 immaterial taxes and tax returns so long as
no material item or portion of Property of Parent or any of its Subsidiaries is
in jeopardy of being seized, levied upon or forfeited.

 

4.15                           Projections.  As of the Signing Date, to the best
knowledge of Parent and the Borrowers, the assumptions set forth in the
Projections are reasonable and consistent with each other and with all facts
known to Parent and the Borrowers, and the Projections are:

 

(a)                                  reasonably based on such assumptions; and

 

(b)                                 although a range of possible different
assumptions and estimates might also be reasonable, neither Parent nor the
Borrowers are aware of any facts which would lead them to believe that the
assumptions and estimates on which the Projections were based are not
reasonable; provided that no representation or warranty can be given that the
projected results will be realized or with respect to the ability of Parent and
its Subsidiaries to achieve the projected results and, while the Projections are
necessarily presented with numerical specificity, the actual results achieved
during the periods presented may differ from the projected results, and such
differences may be material.

 

4.16                           Hazardous Materials.  Parent and the Borrowers
have reasonably concluded that Hazardous Materials Laws are unlikely to have a
material adverse effect on the business, financial position, results of
operations or prospects of the Parent and its Subsidiaries, considered as a
whole.

 

4.17                           Gaming Laws.  Parent and each of its Subsidiaries
are in compliance in all material respects with all Gaming Laws that are
applicable to them and their businesses.

 

4.18                           The Caesars Merger; Solvency.  Immediately
following the making of the initial Advances on the Effective Date, the Caesars
Merger shall occur pursuant to the Caesars Merger Agreement and in material
compliance with all applicable Laws.  As of the Effective Date, and giving
effect to the Caesars Merger and the other transactions contemplated to occur on
the Effective Date, Parent, Borrower, Caesars and each of their respective
Subsidiaries are Solvent.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall, and shall cause each of their respective Subsidiaries to, unless
the Administrative Agent (with the written approval of the Requisite Lenders)
otherwise consents:

 

5.1                                 Preservation of Existence.  Preserve and
maintain their respective existences in the jurisdiction of their formation and
all material authorizations, rights, franchises, privileges, consents,
approvals, orders, licenses, permits, or registrations from any Governmental
Agency that are necessary for the transaction of their respective business,
except where the failure to so preserve and maintain the existence of any
Subsidiary and such authorizations would not constitute a Material Adverse
Effect and except that the Caesars Mergers and any other mergers permitted by
Section 6.1 shall not constitute a violation of this covenant; and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except where the failure to so qualify
or remain qualified would not constitute a Material Adverse Effect.

 

5.2                                 Maintenance of Properties.  Maintain,
preserve and protect all of their respective depreciable Properties in good
order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except where
the failure to maintain, preserve and protect a particular item of depreciable
Property would not have a Material Adverse Effect.

 

5.3                                 Maintenance of Insurance.  Maintain
liability, casualty and other insurance (subject to customary deductibles and
retentions) with financially sound and responsible insurance companies in such
amounts and against such risks as is carried by responsible companies engaged in
similar businesses and owning similar assets in the general areas in which
Parent and its Subsidiaries operate, and will furnish to the Administrative
Agent upon request information in reasonable detail as to the insurance so
carried.  Notwithstanding the foregoing, Parent and its Subsidiaries may
self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

 

5.4                                 Compliance With Laws.  Comply within the
time period, if any, given for such compliance by the relevant Governmental
Agency or Authorities with enforcement authority, with all Laws and Requirements
of Law, including without limitation Hazardous Materials Laws, ERISA and all
Gaming Laws, except that Parent and its Subsidiaries need not comply with a
Requirement of Law then being contested by any of them in good faith by
appropriate proceedings, except where the failure to so comply may not
reasonably be expected to have a Material Adverse Effect.

 

5.5                                 Inspection Rights.  Upon reasonable notice,
at any time during regular business hours and as often as requested (but not so
as to materially interfere with the business of the Parent or any of its
Subsidiaries), permit the Administrative Agent or any Lender, or any authorized
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, the Parent and its Subsidiaries and to discuss the affairs,
finances and accounts of the Parent and its Subsidiaries with any of their
officers, key employees or accountants and, upon request, furnish promptly to
the Administrative Agent or any Lender true copies of all financial information
made available to the senior management of the Parent.

 

55

--------------------------------------------------------------------------------


 

5.6                                 Keeping of Records and Books of Account. 
Keep adequate records and books of account reflecting all financial transactions
in conformity with Generally Accepted Accounting Principles, consistently
applied, and in material conformity with all applicable requirements of any
Governmental Agency having regulatory jurisdiction over Parent or any of its
Subsidiaries.

 

5.7                                 Use of Proceeds.  Use the proceeds of Loans
on the Effective Date:

 

(a)                                  to renew the outstanding principal balance
of the Loans under the Existing Credit Agreement;

 

(b)                                 to repay in full the obligations under the
Caesars Credit Agreement (other than any Caesars Letters of Credit designated
pursuant to Section 8.1(a)(xi));

 

(c)                                  to finance a portion of the cash
consideration payable pursuant to the Caesars Merger Agreement;

 

(d)                                 pay fees and expenses associated with the
Caesars Merger Agreement, this Agreement and the transactions contemplated
thereby; and

 

on the Effective Date and thereafter for working capital and general corporate
purposes of Parent and its Subsidiaries including without limitation capital
expenditures, share repurchases, commercial paper backup and acquisitions of
equity securities or assets of other Persons, in each case to the extent not
prohibited by the Loan Documents.

 

56

--------------------------------------------------------------------------------


 

ARTICLE 6
NEGATIVE COVENANTS

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall not, and shall not permit any of their respective Subsidiaries
to, unless the Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents:

 

6.1                                 Consolidations, Mergers and Sales of
Assets.  Merge or consolidate with or into any Person, or sell lease or
otherwise transfer all or any substantial part of the assets of Parent and its
Subsidiaries, taken as a whole, to any Person, except:

 

(a)                                  the Caesars Merger;

 

(b)                                 mergers and consolidations of a Subsidiary
of a Borrower into that Borrower or a Subsidiary thereof (with that Borrower or
the Subsidiary as the surviving entity) or of Subsidiaries of the Borrowers with
each other;

 

(c)                                  a merger or consolidation of a Borrower or
any Subsidiary thereof with any other Person, provided that:

 

(i)                                     either:

 

(A)                              the Borrower or the Subsidiary is the surviving
entity; or

 

(B)                                the surviving entity is a corporation
organized under the Laws of a State of the United States of America and, as of
the date of such merger or consolidation, expressly assumes, by an instrument
satisfactory in form and substance to the Requisite Lenders, the Obligations of
the relevant Borrower or the Subsidiary, as the case may be;

 

(ii)                                  giving effect thereto, no Default or Event
of Default exists or would result therefrom; and

 

(iii)                               giving pro forma effect thereto, Borrowers
are in compliance with the covenants set forth in Sections 6.5 and 6.6.

 

6.2                                 Hostile Tender Offers.  Make any offer to
purchase or acquire, or consummate a purchase or acquisition of, 5% or more of
the capital stock of any corporation or other equity securities of any business
entity if the board of directors or management of such corporation or business
entity has notified Parent or any of its Subsidiaries in writing that it opposes
such offer or purchase and such notice has not been withdrawn or superseded.

 

6.3                                 Change in Nature of Business.  Make any
material change in the nature of the business of Parent and its Subsidiaries,
taken as a whole, or acquire more than 49% of the capital stock or other equity
securities of any Person which is engaged in a line of business other than the
lines of business reasonably related to or incidental to the business engaged in
by Parent and its Subsidiaries, provided that neither the Caesars Merger nor any
other transaction contemplated by the public filings of Parent and the Company
with the Commission as of the date of the Signing Date shall be deemed to
violate this covenant.

 

57

--------------------------------------------------------------------------------


 

6.4                                 Liens, Negative Pledges, Sale Leasebacks and
Rights of Others.  Create, incur, assume or suffer to exist any Lien, Negative
Pledge or Right of Others of any nature upon or with respect to any of their
respective Properties, whether now owned or hereafter acquired, or enter into
any Sale and Leaseback with respect to any such Properties except:

 

(a)                                  Permitted Encumbrances and Permitted Rights
of Others;

 

(b)                                 Liens and Negative Pledges under the Loan
Documents;

 

(c)                                  other existing Liens, Negative Pledges and
Rights of Others existing on the Signing Date and disclosed in Schedule 4.7 (or
not required to be disclosed therein under Section 4.7) and any renewals or
extensions thereof; provided that the obligations secured or benefited thereby
are not increased;

 

(d)                                 Liens, Negative Pledges and Rights of Others
existing on the Signing Date in respect of the assets of Caesars and its
Subsidiaries and not created in contemplation of the Caesars Merger or this
Agreement;

 

(e)                                  Until the date which is ninety days
following the Signing Date, any Lien, Negative Pledge or Right of Others on
shares of any equity security or any warrant or option to purchase an equity
security or any security which is convertible into an equity security issued by
any Subsidiary of Parent that holds, directly or indirectly through a holding
company or otherwise, a license to conduct gaming under any Gaming Law, and in
the proceeds thereof; provided that this clause shall apply only so long as the
Gaming Laws of the relevant jurisdiction provide that the creation of any
restriction on the disposition of any of such securities shall not be effective
and, if such Gaming Laws at any time cease to so provide, then this clause shall
be of no further effect; and provided further that if at any time Parent or any
of its Subsidiaries creates or suffers to exist a Lien or Negative Pledge
covering such securities in favor of the holder of any other Indebtedness, it
will (subject to any approval required under such Gaming Laws) concurrently
grant a pari-passu Lien or Negative Pledge likewise covering such securities in
favor of the Administrative Agent for the benefit of the Lenders;

 

(f)                                    Liens on Property acquired or constructed
by Parent or any of its Subsidiaries (other than the Property of Caesars and its
Subsidiaries acquired pursuant to the Caesars Merger), and in the proceeds
thereof, that:

 

(i)                                     were in existence at the time of the
acquisition or construction of such Property or were created at or within 90
days after such acquisition or construction; and

 

(ii)                                  secure (in the case of Liens not in
existence at the time of acquisition of the Property) only the unpaid portion of
the acquisition or construction price for such Property, or monies borrowed that
were used to pay such acquisition or construction price;

 

(g)                                 Liens securing Indebtedness (including
Capital Lease Obligations) that replaces or refinances Indebtedness secured by
Liens permitted under clause (f); provided that such Liens cover only the same
Property as the Liens securing the Indebtedness replaced or refinanced;

 

58

--------------------------------------------------------------------------------


 

(h)                                 Liens, Negative Pledges and Rights of Others
held by joint venture partners and any assignees thereof, and lenders thereto
and any assignees thereof, with respect to the interests of Parent and its
Subsidiaries in:

 

(i)                                     that joint venture and the proceeds
thereof; or

 

(ii)                                  the capital stock or other equity
ownership interests held by any Joint Venture Holding Company in that joint
venture and the proceeds thereof, provided, in each case, that such Liens,
Negative Pledges and Rights of Others shall secure and relate only the
obligations of such joint venture or Contingent Obligations permitted by
Section 6.7(g);

 

(i)                                     Liens, Negative Pledges and Rights of
Others in favor of counterparties to agreements, and assignees thereof, entered
into by Parent and its Subsidiaries in the ordinary course of business on the
interests of Parent and its Subsidiaries under such agreements and the proceeds
thereof, provided that such Liens, Negative Pledges and Rights of Others shall
secure and relate only to restrictions on transfer of the rights of Parent and
its Subsidiaries to the holders thereof under the relevant agreement;

 

(j)                                     Liens on Cash securing only Defeased
Debt; and

 

(k)                                  Liens not otherwise permitted by the
foregoing clauses of this Section 6.4 encumbering assets of the Parent and its
Subsidiaries having an aggregate fair market value which is not in excess of 10%
of Net Tangible Assets at any time.

 

6.5                                 Total Debt Ratio.  Permit the Total Debt
Ratio as of the last day of any Fiscal Quarter to exceed (a) 5.00:1.00 for any
Fiscal Quarter through the Fiscal Quarter which is the fourth full Fiscal
Quarter following the Effective Date or (b) 4.50:1.00 as of the last day of any
subsequent Fiscal Quarter.

 

6.6                                 Interest Coverage Ratio.  Permit the
Interest Coverage Ratio to be less than 3.00:1.00 as of the last day of any
Fiscal Quarter.

 

6.7                                 Subsidiary Indebtedness.  Permit any
Subsidiary of Parent which is not a Borrower hereunder to create, assume, incur
or suffer to exist any Indebtedness or Contingent Obligations with respect to
Indebtedness other than:

 

(a)                                  Defeased Debt;

 

(b)                                 secured Indebtedness (including Capital
Lease Obligations) and Contingent Obligations which are permitted by
Sections 6.4(f) or 6.4(g);

 

(c)                                  unsecured Indebtedness and Contingent
Obligations which were created, assumed or incurred by such Subsidiary prior to
its acquisition by Parent and its Subsidiaries (and not in anticipation of such
acquisition) but not any refinancings, renewals or extensions thereof;

 

(d)                                 letters of credit, surety bonds and other
similar forms of credit enhancement for such Subsidiaries incurred in the
ordinary course of their business;

 

59

--------------------------------------------------------------------------------


 

(e)                                  Intercompany Debt, provided such
Indebtedness is not subject to any Lien (other than Liens in favor of the
Administrative Agent and the Lenders);

 

(f)                                    Contingent Obligations of Management
Companies consisting of guarantees of Indebtedness of Persons which are the
counterparties to any management agreement, development agreement or other
similar instruments to which such Management Companies are also party, provided
that:

 

(i)                                     the assets of each Management Company
issuing any such guarantees shall not exceed 1.0% of Net Tangible Assets at any
time; and

 

(ii)                                  the aggregate amount of assets of all
Management Companies issuing guarantees permitted by this Section 6.7(f) shall
not exceed 5% of Net Tangible Assets at any time;

 

(g)                                 Contingent Obligations of Joint Venture
Holding Companies consisting of guarantees of Indebtedness of Persons in which
such Joint Venture Holding Companies own equity securities; provided that the
other Persons owning such equity securities have also ratably guaranteed such
Indebtedness; and

 

(h)                                 other Indebtedness in an aggregate amount
not to exceed $50,000,000 at any time outstanding.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS

 

7.1                                 Financial and Business Information.  So long
as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Aggregate Commitments remains in force,
Parent and the Borrowers shall, unless the Administrative Agent (with the
written approval of the Requisite Lenders) otherwise consents, deliver to the
Administrative Agent and the Lenders, at Parent’s and Borrowers’ sole expense:

 

(a)                                  As soon as practicable, and in any event
within 45 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter in any Fiscal Year), the consolidated balance sheet of Parent and
its Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statement of operations for each Fiscal Quarter, and its statement of cash flows
for the portion of the Fiscal Year ended with such Fiscal Quarter and as at and
for the portion of the Fiscal Year ended with such Fiscal Quarter, all in
reasonable detail.  Such financial statements shall be certified by a Senior
Officer of Parent as fairly presenting the financial condition, results of
operations and cash flows of Parent and its Subsidiaries in accordance with
Generally Accepted Accounting Principles (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

 

(b)                                 As soon as practicable, and in any event
prior to the penultimate Business Day of February in each Fiscal Year, a
Certificate of a Responsible Official setting forth the Total Debt Ratio as of
the last day of the fourth Fiscal Quarter of the preceding year, and providing
reasonable detail as to the calculation thereof, which calculations shall be
based on the preliminary unaudited financial statements of Parent and its
Subsidiaries for such Fiscal Quarter;

 

(c)                                  As soon as practicable, and in any event
within 120 days after the end of each Fiscal Year, the consolidated balance
sheet of Parent and its Subsidiaries as at the end of such Fiscal Year and the
consolidated statements of operations, shareholders’ equity and cash flows, in
each case of Parent and its Subsidiaries for such Fiscal Year as at and for the
Fiscal Year, all in reasonable detail.  Such financial statements shall be
prepared in accordance with Generally Accepted Accounting Principles,
consistently applied, and such consolidated balance sheet and consolidated
statements shall be accompanied by a report and opinion of independent public
accountants of recognized standing selected by Parent and reasonably
satisfactory to the Requisite Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any qualifications or exceptions.  Such
accountants’ report and opinion shall be accompanied by a certificate stating
that, in making the examination pursuant to generally accepted auditing
standards necessary for the certification of such financial statements and such
report, such accountants have obtained no knowledge of any Default or, if, in
the opinion of such accountants, any such Default shall exist, stating the
nature and status of such Default, and stating that such accountants have
reviewed Parent’s and Borrowers’ financial calculations as at the end of such
Fiscal Year (which shall accompany such certificate) under Section 6.5 and 6.6,
have read such Sections (including the definitions of all defined terms used
therein) and that nothing has come to the attention of such accountants in the
course of such examination that would cause them to believe that the same were
not calculated by Parent and the Borrowers in the manner prescribed by this
Agreement;

 

61

--------------------------------------------------------------------------------


 

(d)                                 As soon as practicable, and in any event
within 90 days after the commencement of each Fiscal Year, a budget and
projection by Fiscal Quarter for that Fiscal Year and by Fiscal Year for the
next four succeeding Fiscal Years, including for the first such Fiscal Year,
projected quarterly consolidated balance sheets, statement of operations and
statements of cash flow and, for the remaining four Fiscal Years, projected
annual consolidated condensed balance sheets and statements of operations and
cash flow, of Parent and its Subsidiaries, all in reasonable detail;

 

(e)                                  Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the shareholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the Securities and Exchange Commission
under Sections 13 or 15(d) of the Securities Exchange Act of 1934 and not
otherwise required to be delivered to the Lenders pursuant to other provisions
of this Section 7.1;

 

(f)                                    Promptly after the same are available,
copies of the Nevada “Regulation 6.090 Report” and “6-A Report” and copies of
any written communication to Parent or any of its Subsidiaries from any Gaming
Board advising it of a violation of or non-compliance with, any Gaming Law by
Parent or any of its Subsidiaries;

 

(g)                                 Promptly after request by any Creditor,
copies of any other report or other document that was filed by Parent or any of
its Subsidiaries with any Governmental Agency;

 

(h)                                 As soon as practicable, and in any event
within three Business Days after a Senior Officer becomes aware of the existence
of any condition or event which constitutes a Default, telephonic notice
specifying the nature and period of existence thereof, and, no more than three
Business Days after such telephonic notice, written notice again specifying the
nature and period of existence thereof and specifying what action Parent or any
of its Subsidiaries are taking or propose to take with respect thereto;

 

(i)                                     Promptly upon a Senior Officer becoming
aware of any litigation, governmental investigation or any proceeding (including
any litigation or proceeding by or subject to decision by any Gaming Board)
pending:

 

(i)                                     against Parent or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;

 

(ii)                                  with respect to any material Indebtedness
of Parent or any of its Subsidiaries; or

 

(iii)                               with respect to the Loan Documents, notice
of the existence of the same;

 

(j)                                     Promptly after the Borrowers have
notified the Administrative Agent of any intention by the Borrowers to treat the
Loans and/or Letters of Credit as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4) a duly completed copy of IRS
Form 8886 or any successor form; and

 

(k)                                  Such other data and information as from
time to time may be reasonably requested by any Creditor through the
Administrative Agent.

 

7.2                                 Compliance Certificates.  So long as any
Advance remains unpaid, or any other Obligation remains unpaid or unperformed,
or any portion of the Commitments remains outstanding, Parent

 

62

--------------------------------------------------------------------------------


 

and Borrowers shall deliver to the Administrative Agent and the Lenders, at
Parent’s and Borrowers’ sole expense, concurrently with the financial statements
required pursuant to Sections 7.1(a) and 7.1(c), a Compliance Certificate signed
on Parent’s and Borrowers’ behalf by a Senior Officer.

 

7.3                                 Borrower Materials.  Parent and each of the
Borrowers hereby acknowledges that (a) the Administrative Agent and/or the Lead
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Parent and the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e. Lenders that do not
wish to receive material non-public information with respect to the Parent, the
Borrowers or their securities) (each a “Public Lender”).  Parent and each of the
Borrowers hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof:; (x) by marking Borrower Materials “PUBLIC,” Parent
and each Borrower shall be deemed to have authorized the Administrative Agent,
the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Parent, the
Borrowers or their securities for purposes of United States Federal and state
securities laws; (v) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor,”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

63

--------------------------------------------------------------------------------


 

ARTICLE 8
CONDITIONS

 

8.1                                 Initial Advances, Etc.  The obligation of
each Lender to make the initial Advance to be made by it, the obligation of the
Swing Line Lenders to make Swing Line Advances and the obligation of the
relevant Issuing Lenders to issue the initial Letters of Credit, are each
subject to the following conditions precedent, each of which shall be satisfied
prior to the making of the initial Advances (unless all of the Lenders, in their
sole and absolute discretion, shall agree otherwise):

 

(a)                                  The Administrative Agent shall have
received all of the following, each of which shall be originals unless otherwise
specified, each properly executed by a Responsible Official of each party
thereto, each dated as of the Effective Date and each in form and substance
satisfactory to the Administrative Agent:

 

(i)                                     at least one executed counterpart of
this Agreement, together with arrangements satisfactory to the Administrative
Agent for additional executed counterparts, sufficient in number for
distribution to the Lenders, Parent and the Company;

 

(ii)                                  Committed Advance Notes executed by the
Company in favor of each Lender, each in a principal amount equal to that
Lender’s Applicable Percentage;

 

(iii)                               the Swing Line Documents with Bank of
America and any other Swing Line Lenders then designated by the Company;

 

(iv)                              the Parent Guaranty executed by Parent;

 

(v)                                 with respect to the Parent and the Company,
such documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of Parent and the Company, its
authority to execute, deliver and perform any Loan Documents to which it is a
Party, the identity, authority and capacity of each Responsible Official thereof
authorized to act on its behalf, including certified copies of articles of
incorporation and amendments thereto, bylaws and amendments thereto,
certificates of good standing, certificates of corporate resolutions, incumbency
certificates and Certificates of Responsible Officials;

 

(vi)                              the Opinions of Counsel;

 

(vii)                           such assurances as the Administrative Agent
deems appropriate that the relevant Gaming Boards have approved the transactions
contemplated by the Loan Documents (including the consummation of the Caesars
Merger Agreement) to the extent that such approval is required by applicable
Gaming Laws or as otherwise permitted under Schedule 4.3;

 

(viii)                        Indicative Debt Ratings shall have been issued in
respect of the Company (after giving effect to the Caesars Merger and the other
transactions contemplated by the Caesars Merger Agreement to occur on the
Effective Date) by Moody’s and S&P;

 

(ix)                                a Certificate of a Responsible Official
signed on Parent’s and the Company’s behalf by a Senior Officer setting forth
(A) the combined pro forma Total Debt

 

64

--------------------------------------------------------------------------------


 

Ratio of the Company and Caesars, after giving pro forma effect to the Caesars
Merger and the incurrence of all indebtedness required to consummate the Caesars
Merger as of the Effective Date, or (B) the then effective Indicative Debt
Rating as of the Effective Date (which ever then governs the applicable Pricing
Level);

 

(x)                                   Parent and the Company shall have
delivered, or shall concurrently issue, any writings required by the
Administrative Agent to designate the Obligations as “Designated Senior
Indebtedness” or “Designated Senior Debt” under the indentures governing any
Subordinated Debt then outstanding (including any Assumed Caesars Subordinated
Debt);

 

(xi)                                a pay-off letter agreement with Bank of
America terminating the Caesars Credit Agreement, contingent upon and effective
concurrently with the making of the initial Loans hereunder, provided that any
letters of credit issued thereunder by Lenders party to this Agreement which
have agreed to be Issuing Lenders hereunder may be continued as Letters of
Credit hereunder at the request of the Borrowers by a writing delivered to the
Administrative Agent prior to the Effective Date designating such letters as
“Caesars Letters of Credit” under this Agreement;

 

(xii)                             a Certificate of a Responsible Official signed
on Parent’s and the Company’s behalf by a Senior Officer attaching any
amendments following the Signing Date to the Caesars Merger Agreement (each of
which shall be reasonably acceptable to the Administrative Agent);

 

(xiii)                          a Certificate of a Responsible Official signed
on Parent’s and the Company’s behalf by a Senior Officer certifying that the
conditions specified in Sections 8.1(f) and 8.1(g) have been satisfied; and

 

(xiv)                         such other assurances, certificates, documents,
consents or opinions as the Administrative Agent reasonably may require.

 

(b)                                 The Administrative Agent shall be satisfied
that the Caesars Merger is in a position to occur immediately following the
making of the initial Loans hereunder.

 

(c)                                  The fees payable pursuant to Sections 3.2,
3.3 and 3.6 shall have been paid.

 

(d)                                 The reasonable costs and expenses of the
Administrative Agent and the Lead Arrangers in connection with the preparation
of the Loan Documents payable pursuant to Section 11.3, and invoiced to the
Parent prior to the Effective Date, shall have been paid.

 

(e)                                  All breakage costs associated with the
termination of “Eurodollar Rate Loans” under the Existing Credit Agreement shall
have been paid.

 

(f)                                    The representations and warranties of
Parent and the Company contained in Article 4 shall be true and correct.

 

(g)                                 Parent, the Company and any other Parties
shall be in compliance with all the terms and provisions of the Loan Documents,
and after giving effect to the initial Advance no Default or Event of Default
shall have occurred and be continuing.

 

65

--------------------------------------------------------------------------------


 

(h)                                 Each of the conditions precedent set forth
in this Section 8.1 shall have been completed no later than August 15, 2005.

 

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

8.2                                 Any Increasing Advance, Etc.  The obligation
of each Lender to make any Committed Advance which would increase the aggregate
principal amount of the outstanding Committed Advances, the obligation of the
relevant Issuing Lender to issue each Letter of Credit and the obligation of the
Swing Line Lenders to make Swing Line Advances, is subject to the following
conditions precedent:

 

(a)                                  except

 

(i)                                     for representations and warranties which
expressly speak as of a particular date or are no longer true and correct as a
result of a change which is not a violation of the Loan Documents and

 

(ii)                                  as disclosed by Parent and Borrowers and
approved in writing by the Requisite Lenders, the representations and warranties
contained in Article 4 (other than Sections 4.4(a), 4.6 (first sentence), and
4.15) shall be true and correct on and as of the date of the Advance as though
made on that date;

 

(b)                                 there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Parent or any of its Subsidiaries or any Property of any of them before any
Governmental Agency that constitutes a Material Adverse Effect;

 

(c)                                  the Administrative Agent shall, in the case
of a Committed Advance, have timely received a Request for Loan in compliance
with Article 2 (or telephonic or other request for loan referred to in the
second sentence of Section 2.1(b), if applicable) in compliance with Article 2
(or, in the proper case, a Request for Letter of Credit and an Application for
Letter of Credit); and

 

(d)                                 the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent, such
other assurances, certificates, documents or consents related to the foregoing
as the Administrative Agent or Requisite Lenders reasonably may require.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

9.1                                 Events of Default.  The existence or
occurrence of any one or more of the following events, whatever the reason
therefor and under any circumstances whatsoever, shall constitute an Event of
Default:

 

(a)                                  Any Borrower:

 

(i)                                     fails to pay any principal on any
Committed Advance Note or any Swing Line Advance, or any portion thereof, on the
date when due; or

 

(ii)                                  fails to make any payment with respect to
any Letter of Credit when required by Section 2.4(e); or

 

(b)                                 Parent or any Borrower fails to pay any
interest on any of the Committed Advance Notes, or any fees under Sections 3.4,
3.5 or 3.6, or any portion thereof, within five Business Days after the date
when due; or fails to pay any other fee or amount payable to the Lenders under
any Loan Document, or any portion thereof, within five Business Days after
demand therefor; or

 

(c)                                  Parent or any Borrower fails, immediately
upon notice from the Administrative Agent, to comply with any of the covenants
contained in Article 6; or

 

(d)                                 Parent or any Borrower fails to comply with
Section 7.1(h) in any respect that is materially adverse to the interests of the
Lenders; or

 

(e)                                  Parent, any Borrower or any other Party
fails to perform or observe any other covenant or agreement (not specified in
clauses (a), (b), (c) or (d) above) contained in any Loan Document on its part
to be performed or observed within thirty Business Days after the giving of
notice by the Administrative Agent on behalf of the Requisite Lenders of such
Default; or

 

(f)                                    Any representation or warranty of Parent
or any Borrower made in any Loan Document, or in any certificate or other
writing delivered by Parent or any Borrower pursuant to any Loan Document,
proves to have been incorrect when made or reaffirmed; or

 

(g)                                 Parent or any of its Significant
Subsidiaries:

 

(i)                                     fails to pay the principal, or any
principal installment, of any present or future indebtedness for borrowed money
of $300,000,000 or more, or any guaranty of present or future indebtedness for
borrowed money of $300,000,000 or more, on its part to be paid, when due (or
within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise; or

 

(ii)                                  fails to perform or observe any other
term, covenant or agreement on its part to be performed or observed, or suffers
any event to occur, in connection with any present or future indebtedness for
borrowed money of $300,000,000 or more, or of any guaranty of present or future
indebtedness for borrowed money of $300,000,000 or more, if as a result of such
failure or sufferance any holder or

 

67

--------------------------------------------------------------------------------


 

holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such indebtedness due before the date on which it otherwise would become
due; or

 

(h)                                 Any event occurs which gives the holder or
holders of any Subordinated Debt in an aggregate principal amount which is
$300,000,000 or more (or an agent or trustee on its or their behalf) the right
to declare such indebtedness due before the date on which it otherwise would
become due, or the right to require the issuer thereof to redeem or purchase, or
offer to redeem or purchase, all or any portion of any Subordinated Debt prior
to its scheduled maturity; or

 

(i)                                     Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of the
Lenders or satisfaction in full of all the Obligations ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which, in any such event in
the reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of the Lenders; or any Party thereto denies in writing that it has any
or further liability or obligation under any Loan Document, or purports in
writing to revoke, terminate or rescind same; or

 

(j)                                     A final judgment against the Parent or
any of its Significant Subsidiaries is entered for the payment of money in
excess of $100,000,000 and, absent procurement of a stay of execution, such
judgment remains unsatisfied for thirty calendar days after the date of entry of
judgment, or in any event later than five days prior to the date of any proposed
sale thereunder; or any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
any such Person and is not released, vacated or fully bonded within thirty
calendar days after its issue or levy; or

 

(k)                                  The Parent or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under a
Debtor Relief Law relating to it or to all or any part of its Property, or is
unable or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any part of its Property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of that Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under a Debtor Relief Law relating to any such Person or to all
or any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for 60 calendar days; or

 

(l)                                     The occurrence of an Event of Default
(as such term is or may hereafter be specifically defined in any other Loan
Document) under any other Loan Document; or

 

(m)                               Any determination is made by a court of
competent jurisdiction that any Subordinated Debt is not subordinated in
accordance with its terms to the Obligations, provided that for so long as such
determination is effectively stayed during any pending appeal the same shall not
constitute an Event of Default; or

 

(n)                                 Any Pension Plan maintained by the Parent or
any of its Subsidiaries is determined to have a material “accumulated funding
deficiency” as that term is defined in Section 302 of ERISA and the result is a
Material Adverse Effect; or

 

68

--------------------------------------------------------------------------------


 

(o)                                 The occurrence of a License Revocation with
respect to a license issued to Parent or any of its Subsidiaries by any Gaming
Board of the States of New Jersey, Nevada, Mississippi or Louisiana with respect
to gaming operations at any gaming facility accounting for 5% or more of the
consolidated gross revenues of Parent and its Subsidiaries that continues for
thirty calendar days.

 

9.2                                 Remedies Upon Event of Default.  Without
limiting any other rights or remedies of the Creditors provided for elsewhere in
this Agreement, or the Loan Documents, or by applicable Law, or in equity, or
otherwise:

 

(a)                                  Upon the occurrence, and during the
continuance, of any Event of Default other than an Event of Default described in
Section 9.1(k):

 

(i)                                     the commitment to make Advances and all
other obligations of the Creditors and all rights of Parent, Borrowers and any
other Parties under the Loan Documents shall be suspended without notice to or
demand upon Parent or the Borrowers , which are expressly waived by Parent and
the Borrowers, except that all of the Lenders or the Requisite Lenders (as the
case may be, in accordance with Section 11.2) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the
Lenders or Requisite Lenders, as the case may be, to reinstate the Commitments
and make further Advances, which waiver or determination shall apply equally to,
and shall be binding upon, all the Lenders; and

 

(ii)                                  the Requisite Lenders may request the
Administrative Agent to, and the Administrative Agent thereupon shall, terminate
the Commitments, demand that Borrowers deposit cash collateral for all Letters
of Credit in the amount thereof with the Administrative Agent and/or declare all
or any part of the unpaid principal of all Committed Advance Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Parent and the Borrowers.

 

(b)                                 Upon the occurrence of any Event of Default
described in Section 9.1(k):

 

(i)                                     the commitment to make Advances and all
other obligations of the Creditors and all rights of Parent, Borrowers and any
other Parties under the Loan Documents shall terminate without notice to or
demand upon Parent or Borrowers, which are expressly waived by Parent and
Borrowers, except that all the Lenders may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Lenders, to reinstate the Commitments and make further Advances, which
determination shall apply equally to, and shall be binding upon, all the
Lenders; and

 

(ii)                                  the unpaid principal of all Committed
Advance Notes, all interest accrued and unpaid thereon and all other amounts
payable under the Loan Documents shall be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Parent

 

69

--------------------------------------------------------------------------------


 

and Borrowers, and Borrowers shall be obligated to Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof).

 

(c)                                  Upon the occurrence of any Event of
Default, the Creditors, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Parent or Borrowers, which are
expressly waived by Borrowers (except as to notices expressly provided for in
any Loan Document), may proceed (but only with the consent of the Requisite
Lenders) to protect, exercise and enforce their rights and remedies under the
Loan Documents against Parent and the Borrowers and any other Parties and such
other rights and remedies as are provided by Law or equity; provided that, it is
agreed as among the Creditors that, following any Event of Default consisting of
a failure of a Borrower to make any payment hereunder when due (whether at
stated maturity, by acceleration or otherwise), each Creditor may independently
pursue its legal remedies under this Agreement, its Committed Advance Notes and
the other Loan Documents against Parent and such Borrower in respect of any such
defaulted payments without the consent of the other Lenders, the Issuing Lenders
or the Administrative Agent (except to the extent that such payment default has
been cured), upon the earliest of:

 

(i)                                     the acceleration of the Obligations;

 

(ii)                                  any bankruptcy or insolvency event of the
types described in Section 9.1(k) in respect of Parent or such Borrower; and

 

(iii)                               45 days following the date of such payment
default, provided that no individual Creditor may, without the consent of the
Requisite Lenders, purport to accelerate the Obligations.

 

(d)                                 The order and manner in which the Lenders’
rights and remedies are to be exercised shall be determined by the Requisite
Lenders in their sole discretion, and all payments received by the Creditors,
shall be applied first to the costs and expenses (including attorneys’ fees and
disbursements and the allocated costs of attorneys employed by the
Administrative Agent) of the Creditors, and thereafter paid pro rata to the
Lenders in the same proportions that the aggregate Obligations owed to each
Lender under the Loan Documents bear to the aggregate Obligations owed under the
Loan Documents to all the Lenders, without priority or preference among the
Lenders.  Regardless of how each Lender may treat payments for the purpose of
its own accounting, for the purpose of computing the Obligations hereunder and
under the Committed Advance Notes, payments shall be applied first, to the costs
and expenses of the Creditors, as set forth above, second, to the payment of
accrued and unpaid interest due under any Loan Documents to and including the
date of such application (ratably, and without duplication, according to the
accrued and unpaid interest due under each of the Loan Documents), and third, to
the payment of all other amounts (including principal and fees) then owing to
the Creditors under the Loan Documents.  No application of payments will cure
any Event of Default, or prevent acceleration, or continued acceleration, of
amounts payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at Law
or in equity.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 10
ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authority.  Each of the Lenders
and the Issuing Lender hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither
Parent, any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.2                           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent, the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3                           Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 shall not be liable for any action taken or
not taken by it

 

(i)                                     with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.2 and
11.2) or

 

(ii)                                  in the absence of its own gross negligence
or willful misconduct.

 

71

--------------------------------------------------------------------------------


 

(e)                                  shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.

 

(f)                                    shall not be responsible for or have any
duty to ascertain or inquire into:

 

(i)                                     any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document;

 

(ii)                                  the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith;

 

(iii)                               the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default;

 

(iv)                              the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document; or

 

(v)                                 the satisfaction of any condition set forth
in Article 8 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.4                           Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5                           Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent.  The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.6                           Resignation by Administrative Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the

 

72

--------------------------------------------------------------------------------


 

Requisite Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and:

 

(i)                                     the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; and

 

(ii)                                  all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Requisite Lenders appoint a successor Administrative
Agent as provided for above in this Section 10.6.

 

(b)                                 Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 10.6).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(c)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section 10.6 shall also constitute its
resignation as Issuing Lender and as a Swing Line Lender.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder:

 

(i)                                     such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent;

 

(ii)                                  the retiring Administrative Agent shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents; and

 

(iii)                               the successor Administrative Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring Administrative Agent and outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Administrative
Agent to effectively assume the obligations of the retiring Administrative Agent
with respect to such Letters of Credit.

 

73

--------------------------------------------------------------------------------


 

10.7                           Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.8                           No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Lead Arrangers, Syndication Agent,
Co-Documentation Agents or listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

 

10.9                           Administrative Agent May File Proofs of Claim. 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 3.2, 3.3, 3.4, 3.5,
and 3.6) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.2, 3.3, 3.4, 3.5 and 3.6.  Nothing contained herein shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender or the Issuing Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

74

--------------------------------------------------------------------------------


 

10.10                     No Obligations of Parent or Borrowers.  Nothing
contained in this Article 10 shall be deemed to impose upon Parent or Borrowers
any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and Parent and Borrowers shall have no liability to any Creditor
in respect of any failure by any Creditor to perform any of its obligations to
any other Creditor under this Agreement.

 

75

--------------------------------------------------------------------------------

 


 

ARTICLE 11
MISCELLANEOUS

 

11.1                           Cumulative Remedies; No Waiver.  The rights,
powers, privileges and remedies of the Creditors provided herein or in any
Committed Advance Note or other Loan Document are cumulative and not exclusive
of any right, power, privilege or remedy provided by Law or equity.  No failure
or delay on the part of any Creditor in exercising any right, power, privilege
or remedy may be, or may be deemed to be, a waiver thereof; nor may any single
or partial exercise of any right, power, privilege or remedy preclude any other
or further exercise of the same or any other right, power, privilege or remedy. 
The terms and conditions of Article 8 hereof are inserted for the sole benefit
of the Creditors; the same may be waived in whole or in part, with or without
terms or conditions, in respect of any Loan or Letter of Credit without
prejudicing the Creditors rights to assert them in whole or in part in respect
of any other Loan or Letter of Credit.

 

11.2                           Amendments; Consents.  No amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder,
and no consent to any departure by Parent, Borrowers or any other Party
therefrom, may in any event be effective unless in writing signed by the
Requisite Lenders (and, in the case of any amendment, modification or supplement
of or to any Loan Document to which Parent or any Borrower is a party, signed by
Parent and that Borrower and, in the case of any amendment, modification or
supplement to Article 10, signed by the Administrative Agent), and then only in
the specific instance and for the specific purpose given; provided, however,
that without the approval in writing of all the Lenders, no amendment,
modification, supplement, termination, waiver or consent may be effective:

 

(a)                                  To forgive any principal Obligation, defer
any required payment of any Obligation, reduce the amount or rate of interest
payable on any Loan or Advance without the consent of the affected Lender,
increase the amount of the Commitments (except as set forth in Section 2.6) or
increase the Applicable Percentage of any Lender or decrease the amount of any
letter of credit fee or facility fee payable to any Lender (other than as a
result of exercising rights under Section 11.14), or reduce any other fee or
amount payable to the Creditors under the Loan Documents without the consent of
each affected Creditor or to waive an Event of Default consisting of the failure
of any Borrower to pay when due principal, interest or any facility fee or
letter of credit fee;

 

(b)                                 To postpone any date fixed for any payment
of principal of, prepayment of principal of or any installment of interest on,
any Committed Advance Note or any installment of any facility fee or letter of
credit fee, or to extend the term of the Commitments;

 

(c)                                  To amend the provisions of the definition
of “Requisite Lenders” or this Section 11.2 or to amend or waive Section 6.2;

 

(d)                                 To release or subordinate the Parent
Guaranty;

 

(e)                                  To amend any provision of this Agreement
that expressly requires the consent or approval of all the Lenders;

 

(f)                                    To waive the condition precedent 8.1(h).

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all of
the Creditors.  If, in

 

76

--------------------------------------------------------------------------------


 

connection with any proposed amendment, modification, supplement, termination,
waiver or consent to any of the provisions hereof as contemplated by clauses (a)
through (d), inclusive, of this Section 11.2, the consent of the Requisite
Lenders is obtained, but the consent of one or more of the other Lenders is
required and is not obtained, then the Borrowers shall have the right to replace
such non-consenting Lender with one or more Eligible Assignees in accordance
with Section 11.14(b) if such Eligible Assignee consents to the proposed
amendment, modification, supplement, termination, waiver or consent.

 

11.3                           Costs, Expenses and Taxes.  The Parent and
Company shall pay the reasonable costs and expenses of the Administrative Agent
and the Lead Arrangers in connection with the negotiation, preparation,
syndication, execution, enforcement, and delivery of the Loan Documents,
including without limitation, the allocated fees and expenses of in-house
counsel, regardless of whether this Agreement ever becomes effective to replace
the Existing Credit Facilities.  The Borrowers shall pay within two Business
Days after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent and the Lead Arrangers in connection with
the negotiation, preparation, syndication, execution and delivery of the Loan
Documents and any amendment thereto or waiver thereof which is requested by
Borrowers or is entered into when any Default or Event of Default exists. 
Following any Event of Default, each Borrower shall pay on demand, accompanied
by an invoice therefor, the reasonable costs and expenses of the Administrative
Agent and each of the other Creditors in connection with the restructuring,
reorganization (including a bankruptcy reorganization) and enforcement or
attempted enforcement of the Loan Documents, and any matter related thereto. 
The foregoing costs and expenses shall include filing fees, recording fees,
title insurance fees, appraisal fees, search fees, and other out-of-pocket
expenses and the reasonable fees and out-of-pocket expenses of any legal counsel
(including allocated costs of legal counsel employed by any Creditor),
independent public accountants and other outside experts retained by any of the
Creditors, whether or not such costs and expenses are incurred or suffered by
the Creditors in connection with or during the course of any bankruptcy or
insolvency proceedings of the Parent or any Subsidiary thereof.  Such costs and
expenses shall also include, in the case of any amendment or waiver of any Loan
Document requested by the Parent or the Borrowers, the administrative costs of
the Administrative Agent reasonably attributable thereto.  Each Borrower shall
pay any and all documentary and other taxes, excluding, in the case of each
Creditor and its Eurodollar Lending Office thereof, (i) taxes imposed on or
measured in whole or in part by its net income or capital and franchise taxes
imposed on it, (ii) any withholding taxes or other taxes based on net income
(other than withholding taxes and taxes based on net income resulting from or
attributable to any change following the Signing Date in any law, rule or
regulation or any change following the Signing Date in the interpretation or
administration of any law, rule or regulation by any Governmental Agency) or
(iii) any withholding taxes or other taxes based on net income for any period
with respect to which it has failed to provide the Parent with the appropriate
form or forms required by Section 11.21, to the extent such forms are then
required by applicable Laws, and all costs, expenses, fees and charges payable
or determined to be payable in connection with the filing or recording of this
Agreement, any other Loan Document or any other instrument or writing to be
delivered hereunder or thereunder, or in connection with any transaction
pursuant hereto or thereto, and shall reimburse, hold harmless and indemnify the
Creditors from and against any and all loss, liability or legal or other expense
with respect to or resulting from any delay in paying or failure to pay any such
tax, cost, expense, fee or charge or that any of them may suffer or incur by
reason of the failure of any Party to perform any of its Obligations.  Any
amount payable to the Creditors under this Section 11.3 shall bear interest from
the second Business Day following the date of demand for payment at the Default
Rate.

 

77

--------------------------------------------------------------------------------


 

11.4                           Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Committed Advances, to fund participations in
Letters of Credit and Swing Line Advances are several and not joint.  The
failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
to purchase its participation.

 

11.5                           Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.6                           Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, Bank of America as Issuing Lender or as a Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.6; and

 

(ii)                                  if to any other Lender or Issuing Lender,
to the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article 2 if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to

 

78

--------------------------------------------------------------------------------


 

it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes:

 

(i)                                     notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and

 

(ii)                                  notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the Issuing Lenders and the Swing Line
Lenders may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the Issuing Lenders and the Swing Line Lenders.

 

(d)                                 Reliance by Administrative Agent, Issuing
Lenders and Lenders.  The Administrative Agent, the Issuing Lenders, the Swing
Line Lenders and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Requests for Loans and telephonic requests for Swing Line
Advances) purportedly given by or on behalf of the Borrowers even if:

 

(i)                                     such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein; or

 

(ii)                                  the terms thereof, as understood by the
recipient, varied from any confirmation thereof.

 

The Borrowers shall indemnify the Administrative Agent, each Issuing Lender,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.7                           Execution of Loan Documents.  Unless the
Administrative Agent otherwise specifies with respect to any Loan Document:

 

(a)                                  this Agreement and any other Loan Document
may be executed in any number of counterparts and any party hereto or thereto
may execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, when taken together will be deemed to
be but one and the same instrument; and

 

79

--------------------------------------------------------------------------------


 

(b)                                 execution of any such counterpart may be
evidenced by a telecopier transmission of the signature of such party.

 

The execution of this Agreement or any other Loan Document by any party hereto
or thereto will not become effective until counterparts hereof or thereof, as
the case may be, have been executed by all the parties hereto or thereto.

 

11.8                           Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower and no other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except:

 

(i)                                     to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 11.8;

 

(ii)                                  by way of participation in accordance with
the provisions of subsection (d) of this Section 11.8;

 

(iii)                               by way of pledge or assignment of a security
interest subject to the restrictions of  Section 11.8(f); or

 

(iv)                              to an SPC in accordance with the provisions of
Section 11.8(h).

 

Any other attempted assignment or transfer by any party hereto shall be null and
void.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 11.8(b),
participations in L/C Obligations and in Swing Line Advances) at the time owing
to it); provided that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each

 

80

--------------------------------------------------------------------------------


 

of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Advances;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent and the Company, such approval not to be
unreasonably withheld or delayed; and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any required as set
forth on Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.7, 3.8, 3.12(d) and 11.10 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Committed Advance Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office  a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers and the Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any

 

81

--------------------------------------------------------------------------------


 

time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Parent,
the Borrowers or any of their Affiliates or Subsidiaries ) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Advances) owing to it); provided that:

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and

 

(iii)                               the Borrower, the Administrative Agent, the
Lenders and the Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.2 that affects such Participant.  Subject to Section 11.8(e), Parent
and each Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.7, 3.8 and 3.12(d) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.8(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.9 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.11 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.7, 3.8 or 3.12(d) than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.12(d) unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 11.21 as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Committed Advance Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

82

--------------------------------------------------------------------------------


 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (a “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that

 

(i)                                     nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and

 

(ii)                                  if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Committed Loan, the
Granting Lender shall be obligated to make such Committed Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10(a).

 

Each party hereto hereby agrees that:

 

(x)                                   neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Sections 3.7 and 3.8),

 

(y)                                 no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and

 

(z)                                   the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.

 

The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee of $2,500, assign
all or any portion of its right to receive payment with respect to any Committed
Loan to the Granting Lender and (2) disclose on a confidential basis any
non-public information relating to its funding of Committed

 

83

--------------------------------------------------------------------------------


 

Loans to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

 

(iii)                               Resignation as Issuing Lender or Swing Line
Lenders after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America shall be deemed to have
concurrently resigned as an Issuing Lender and a Swing Line Lender.  In the
event of any such resignation as an Issuing Lender or Swing Line Lender, Parent
and the Borrowers shall be entitled to appoint from among the Lenders an
additional Issuing Lender or Swing Line Lender hereunder; provided, however,
that no failure by Parent and the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as an Issuing Lender or as a Swing
Line Lender.  If Bank of America resigns as an Issuing Lender, it shall retain
all the rights and obligations of the Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.4(g)).  If Bank of America resigns as
a Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Advances pursuant to Section 2.5.

 

(i)                                     Notwithstanding anything to the contrary
herein, the rights of the Lenders to make assignment of, and grant
participations in, their Applicable Percentage of the Commitments shall be
subject to the approval of any Gaming Board, to the extent required by
applicable Gaming Laws.

 

11.9                           Sharing of Setoffs.  Each Lender severally agrees
that if it, through the exercise of any right of setoff, banker’s lien or
counterclaim against Parent, any Borrower, or otherwise, receives payment of the
Obligations held by it that is ratably more than any other Lender, through any
means, receives in payment of the Obligations held by that Lender, then, subject
to applicable Laws:

 

(a)                                  The Lender exercising the right of setoff,
banker’s lien or counterclaim or otherwise receiving such payment shall
purchase, and shall be deemed to have simultaneously purchased, from the other
Lender a participation in the Obligations held by the other Lender and shall pay
to the other Lender a purchase price in an amount so that the share of the
Obligations held by each Lender after the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and

 

(b)                                 Such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Parent, Borrowers or any Person claiming

 

84

--------------------------------------------------------------------------------


 

through or succeeding to the rights of Parent or Borrowers, the purchase of a
participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest.  Each Lender that
purchases a participation in the Obligations pursuant to this Section 11.9 shall
from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.  Parent
and each Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation in an Obligation so purchased may
exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if the Lender were the original owner
of the Obligation purchased.

 

11.10                     Indemnity by Parent and Borrowers.  Parent and each
Borrower jointly and severally (but as between Parent and Borrowers, ratably)
agrees to indemnify, save and hold harmless each of the Creditors and the
Arranger and their Affiliates, directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) Any and all
claims, demands, losses, liabilities, damages, reasonable expenses, including,
but not limited to reasonable attorneys’ fees, including the reasonably
allocated cost of internal counsel, and reasonable settlement costs, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of “Taxes” in Section 3.12(d)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Parent, any Borrower, its Affiliates or
any of its officers, directors or shareholders relating to the Commitments, the
use or contemplated use of proceeds of any Loan or Letter of Credit, or the
relationship of Parent, Borrowers and the Creditors under this Agreement; (b)
Any administrative or investigative proceeding by any Governmental Agency
arising out of or related to a claim, demand, action or cause of action
described in clause (a) above; and (c) any Indemnitee that proposes to settle or
compromise any claim or proceeding for which Parent or the Borrowers may be
liable for payment of indemnity hereunder shall give Parent and the Borrowers
written notice of the terms of such proposed settlement or compromise reasonably
in advance of settling or compromising such claim or proceeding and shall obtain
Parent’s and the Borrowers’ prior consent (which shall not be unreasonably
withheld).  In connection with any claim, demand, action or cause of action
covered by this Section 11.10 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel (which may be a law
firm engaged by the Indemnitees or attorneys employed by an Indemnitee or a
combination of the foregoing) selected by the Indemnitees; provided, that if
such legal counsel determines in good faith that representing all such
Indemnitees would or could result in a conflict of interest under Laws or
ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing).  Any
obligation or liability of the Parent and the Borrowers to any Indemnitee under
this Section 11.10 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.

 

11.11                     Nonliability of the Lenders.  Parent and each Borrower
acknowledges and agrees that:

 

85

--------------------------------------------------------------------------------


 

(a)                                  Any inspections of any Property of Parent
or its Subsidiaries made by or through the Creditors are solely for purposes of
administration of this Agreement and Parent and the Borrowers are not entitled
to rely upon the same (whether or not such inspections are at the expense of
Parent and the Borrowers);

 

(b)                                 By accepting, furnishing or approving
anything required to be observed, performed, fulfilled or given to the Creditors
pursuant to the Loan Documents, none of the Creditors shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance, furnishing or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Creditors;

 

(c)                                  The relationship among Parent, the
Borrowers and the Creditors is, and shall at all times remain, solely that of
borrowers, guarantors and lenders; none of the Creditors shall under any
circumstance be construed to be partners or joint venturers of Parent, Borrowers
or their Affiliates; none of the Creditors shall under any circumstance be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with Parent or its Affiliates, or to owe any fiduciary duty to
Parent or its Affiliates; none of the Creditors undertakes or assumes any
responsibility or duty to Parent or its Affiliates to select, review, inspect,
supervise, pass judgment upon or inform Parent or its Affiliates of any matter
in connection with their Property or the operations of Parent or its Affiliates;
Parent and its Affiliates shall rely entirely upon their own judgment with
respect to such matters; and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by the Creditors in
connection with such matters is solely for the protection of the Creditors and
neither Parent, the Borrowers nor any other Person is entitled to rely thereon;
and

 

(d)                                 The Creditors shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Parent and/or its Affiliates and Parent and
each Borrower hereby indemnifies and holds the Creditors harmless from any such
loss, damage, liability or claim.

 

11.12                     No Third Parties Benefited.  This Agreement is made
for the purpose of defining and setting forth certain obligations, rights and
duties of Parent, the Borrowers and the Creditors in connection with the Loans,
Letters of Credit and Swing Line Advances, and is made for the sole benefit of
Parent, the Borrowers, the Creditors, and the Creditors’ successors and assigns,
and, subject to Section 6.1, successors to Borrowers by permitted merger. 
Except as provided in Sections 11.8 and 11.10, no other Person shall have any
rights of any nature hereunder or by reason hereof.

 

11.13                     Treatment of Certain Information; Confidentiality. 
Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed

 

(a)                                  to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),

 

86

--------------------------------------------------------------------------------


 

(b)                                 to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),

 

(c)                                  to the extent required by applicable laws
or regulations or by any subpoena or similar legal process,

 

(d)                                 to any other party hereto,

 

(e)                                  in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder,

 

(f)                                    subject to an agreement containing
provisions substantially the same as those of this Section 11.13, to

 

(i)                                     any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or

 

(ii)                                  any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations,

 

(g)                                 with the consent of the Borrower or

 

(h)                                 to the extent such Information

 

(i)                                     is or becomes publicly available other
than as a result of a breach of this Section 11.13 or

 

(ii)                                  becomes available to the Administrative
Agent, any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 11.13, “Information” means all information received
from the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 11.13 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.14                     Removal of a Lender.  Parent and the Borrowers shall
have the right to remove a Lender as a party to this Agreement pursuant to this
Section 11.14 in the event that such Lender:

 

(a)                                  requests compensation under Section 3.7 or
Section 3.8 which has not been requested by all other Lenders, in each case by
written notice to the Administrative Agent and such Lender within 60 days
following any such refusal or request; or

 

(b)                                 refuses to consent to certain proposed
changes, waivers, modifications, supplements, terminations, waivers or consents
with respect to this Agreement which have been

 

87

--------------------------------------------------------------------------------


 

approved by the Requisite Lenders as provided in Section 11.2, provided that no
Default or Event of Default then exists;

 

(c)                                  is the subject of a Disqualification; or

 

(d)                                 is a Defaulting Lender.

 

If Parent and the Borrowers are entitled to remove a Lender pursuant to this
Section 11.14 either:

 

(i)                                     The Lender being removed shall within
five Business Days after such notice execute and deliver an Assignment Agreement
covering that Lender’s Applicable Percentages in favor of one or more Eligible
Assignees designated by Parent and the Borrowers and reasonably acceptable to
the Administrative Agent, subject to payment of a purchase price by such
Eligible Assignee equal to all principal and accrued interest, fees and other
amounts payable to such Lender under this Agreement through the date of the
Assignment Agreement; or

 

(ii)                                  Parent and the Borrowers may reduce the
applicable Commitment(s) pursuant to Section 2.7 (and, for this purpose, the
numerical requirements of such Section shall not apply) by an amount equal to
that Lender’s Applicable Percentage, pay and provide to such Lender the amount
required by clause (a) above and release such Lender from its Applicable
Percentage (subject, however, to the requirement that all conditions set forth
in Section 8.2 are met as of the date of such reduction and the payment to the
other Lenders of appropriate fees for the assumption of any such  Lender’s
participation in all Letters of Credit and Swing Line Advances then
outstanding), in which case the applicable percentage Applicable Percentages of
the remaining Lenders shall be ratably increased (but without any increase in
the Dollar amount of the Applicable Percentages of such Lenders).

 

11.15                     Further Assurances.  Parent and its Subsidiaries
shall, at their expense and without expense to the Creditors, do, execute and
deliver such further acts and documents as any Creditor from time to time
reasonably requires for the assuring and confirming unto the Creditors of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document.

 

11.16                     Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and supersedes all prior agreements, written or
oral, on the subject matter hereof.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of the Creditors in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

11.17                     Governing Law, Jurisdiction, Etc.

 

(a)                                  GOVERNING LAW.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED THEREIN, EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LOCAL LAWS OF

 

88

--------------------------------------------------------------------------------


 

CALIFORNIA, WITHOUT REGARD TO THE CHOICE OF LAWS OR CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

(b)                                 SUBMISSION TO JURISDICTION.   Any legal
action or proceeding with respect to this Agreement or any other Loan Document
may be brought in the courts of the State of California sitting in Los Angeles
or of the United States for the central district of such state, and by execution
and delivery of this Agreement, the Borrowers, the Administrative Agent and each
Lender consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts.  The Borrowers, the Administrative Agent and each
Lender irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of any Loan Document or other document related thereto.  The
Borrowers, the Administrative Agent and each Lender waives personal service of
any summons, complaint or other process, which may be made by any other means
permitted by the law of such state.

 

11.18                     Severability of Provisions.  Any provision in any Loan
Document that is held to be inoperative, unenforceable or invalid as to any
party or in any jurisdiction shall, as to that party or jurisdiction, be
inoperative, unenforceable or invalid without affecting the remaining provisions
or the operation, enforceability or validity of that provision as to any other
party or in any other jurisdiction, and to this end the provisions of all Loan
Documents are declared to be severable.

 

11.19                     Headings.  Article and Section headings in this
Agreement and the other Loan Documents are included for convenience of reference
only and are not part of this Agreement or the other Loan Documents for any
other purpose.

 

11.20                     Time of the Essence.  Time is of the essence of the
Loan Documents.

 

11.21                     Foreign Lenders and Participants.  Each Lender that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code shall deliver to Parent and the Administrative Agent, prior to receipt of
any payment subject to withholding under the Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Lender by Parent and the Borrowers pursuant to this Agreement) or
IRS Form W-8ECI or any successor thereto (relating to all payments to be made to
such Lender by Parent and the Borrowers pursuant to this Agreement) or such
other evidence satisfactory to Parent, the Borrowers and the Administrative
Agent that such Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Code.  Thereafter and from time to time, each such Person shall (a) promptly
submit to Parent (with a copy to the Administrative Agent), such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Parent and the
Borrowers and the Administrative Agent of any available exemption from, United
States withholding taxes in respect of all payments to be made to such Person by
Parent and the Borrowers pursuant to this Agreement and (b) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Eurodollar Lending Office, if any) to avoid any requirement of applicable
laws that Parent or the Borrowers make any deduction or withholding for taxes
from amounts payable to such Person.

 

89

--------------------------------------------------------------------------------


 

11.22                     Gaming Boards.  The Creditors agree to cooperate with
all Gaming Boards in connection with the administration of their regulatory
jurisdiction over Parent and its Subsidiaries, including the provision of such
documents or other information as may be requested by any such Gaming Board
relating to Parent or any of its Subsidiaries or to the Loan Documents.

 

11.23                     Nature of the Borrowers’ Obligations.  The Company
hereby agrees that it shall be liable for all of the Obligations on a joint and
several basis, notwithstanding which of the Borrowers may have directly received
the proceeds of any particular Loan or Advance or the benefit of a particular
Letter of Credit.  Notwithstanding anything to the contrary set forth herein,
the principal liability of each Borrower hereafter designated under Section 2.9
for Loans, Swing Line Advances and Letters of Credit shall be limited to Loans
and Letters of Credit made to that Borrower and Letters of Credit issued for the
account of that Borrower under the Aggregate Sublimit of that Borrower.  Each of
the Borrowers acknowledges and agrees that, for purposes of the Loan Documents,
Parent and its Subsidiaries constitute a single integrated financial enterprise
and that each receives a benefit from the availability of credit under this
Agreement.  Borrowers each waive all defenses arising under the Laws of
suretyship, to the extent such Laws are applicable, in connection with their
obligations under this Agreement.  Without limiting the foregoing, each Borrower
agrees to the Joint Borrower Provisions set forth in Exhibit I, incorporated by
this reference.

 

11.24                     Designated Senior Debt.  Parent and each Borrower
hereby irrevocably designate the Obligations and this Agreement as “Designated
Senior Indebtedness” and “Senior Indebtedness” within the meanings given to
those terms in Section 1.1 of the Supplemental Indenture dated December 9, 1998
entered into with respect to the Existing Subordinated Debt among the Company,
Parent and IBJ Schroeder Bank & Trust Company, this Section constituting a
certificate of Parent and the Borrower issued to the Administrative Agent and
the Lenders to that effect.

 

11.25                     Gaming Regulations.  Each party to this Agreement
hereby acknowledges that the consummation of the transactions contemplated by
the Loan Documents is subject to applicable Gaming Laws (and Parent and Borrower
represent and warrant that all requisite approvals necessary thereunder to enter
into the transactions contemplated hereby have been duly obtained except as set
forth in Schedule 4.3).

 

11.26                     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.26.

 

11.27                     USA Patriot Act Notice.  Each Lender that is subject
to the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notify the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that

 

90

--------------------------------------------------------------------------------


 

identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act.

 

11.28                     Payments Set Aside.  To the extent that any payment by
or on behalf of a Borrower is made to the Administrative Agent, any Issuing
Lender or any Lender, or the Administrative Agent, any Issuing Lender or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, any Issuing Lender or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then

 

(a)                                  to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and

 

(b)                                 each Lender and the relevant Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

The obligations of the Lenders and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.29                     Purported Oral Amendments.  PARENT AND EACH BORROWER
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2. 
PARENT AND EACH BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING,
COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF
ANY OF THE CREDITORS THAT DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN
AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

Jonathan S. Halkyard, Vice President and Treasurer

 

 

 

 

 

HARRAH’S OPERATING COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Jonathan S. Halkyard, Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

 

 

Name:

Amena Nabi

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, NEW YORK AGENCY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK, PLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

COMERICA WEST INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS
ANGELES BRANCH

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ERSTE BANK NEW YORK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HIBERNIA NATIONAL BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

OAK BROOK BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PEOPLES BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, LOS ANGELES OFFICE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

TAIPEI BANK, NEW YORK AGENCY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

Clark A. Wood

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WHITNEY NATIONAL BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 10.06

 

Assignment Fees

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0

-

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------

 